

Exhibit 10.1
Execution Version







LIMITED LIABILITY COMPANY AGREEMENT
OF
QL ENERGY I, LLC
(A DELAWARE LIMITED LIABILITY COMPANY)
DATED AS OF JUNE 30, 2015




THE OFFER OR SALE OF THE MEMBERSHIP INTERESTS REPRESENTED BY THIS LIMITED
LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES ACTS OR
OTHER SIMILAR STATUTES IN RELIANCE UPON EXEMPTIONS UNDER THOSE ACTS. THE OFFER,
SALE OR OTHER DISPOSITION OF THE MEMBERSHIP INTERESTS IS PROHIBITED UNLESS SUCH
OFFER, SALE OR DISPOSITION IS MADE IN COMPLIANCE WITH ALL SUCH APPLICABLE ACTS,
OR UNLESS AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND UNDER ANY
APPLICABLE STATE SECURITIES LAWS IS AVAILABLE IN CONNECTION WITH SUCH TRANSFER.
ADDITIONAL RESTRICTIONS ON TRANSFER OF THE MEMBERSHIP INTERESTS ARE SET FORTH IN
THIS AGREEMENT. BY ACQUIRING THE MEMBERSHIP INTERESTS IN QL ENERGY I, LLC, EACH
MEMBER REPRESENTS THAT IT HAS ACQUIRED THE MEMBERSHIP INTERESTS FOR INVESTMENT
AND THAT IT WILL NOT OFFER, SELL OR OTHERWISE DISPOSE OF THE MEMBERSHIP
INTERESTS WITHOUT REGISTRATION OR OTHER COMPLIANCE WITH THE AFORESAID ACTS AND
THE RULES AND REGULATIONS THEREUNDER, UNLESS AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT AND UNDER ANY APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH TRANSFER, AND THE REQUIREMENTS OF THIS
AGREEMENT.



US 3392126v.40

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
 
Article 1
 
 
Organization
 
 
 
 
1.1
Formation
1
1.2
Name
1
1.3
Business
1
1.4
Places of Business; Registered Agent
1
1.5
Term
2
1.6
Qualification in Other Jurisdictions
2
1.7
No State Law Partnership
2
1.8
Title to Company Property
2
 
 
 
 
Article 2
 
 
Definitions and References
 
 
 
 
2.1
Defined Terms
2
2.2
References, Titles and Other Rules of Construction
10
 
 
 
 
Article 3
 
 
Capitalization and Admission of Members
 
 
 
 
3.1
Capital Contributions, Purchase of Interests and Admission of Members
11
3.2
Classes of Interests
12
3.3
Return of Contributions
12
 
 
 
 
Article 4
 
 
Allocations and Distributions
 
 
 
 
4.1
Allocation Among Members
12
4.2
Distributions
13
4.3
Tax Advances and Withholding
15
4.4
Special Provisions for LINN Incentive Members
15
 
 
 
 
Article 5
 
 
Management of the Company
 
 
 
 
5.1
Manager (Director) Managed Company
16
5.2
Number and Designation of Directors
16
5.3
Voting and Action
16
5.4
Resignation and Removal
17
5.5
Vacancies
17
5.6
Powers of Directors
17
5.7
Authority
17
5.8
Meetings of Directors
20
5.9
Fiduciary Duties
21


i



--------------------------------------------------------------------------------




5.10
Indemnification; Advancement of Expenses; Insurance; Limitation of Liability
21
5.11
Conflicts of Interest
24
5.12
Insurance
24
5.13
Tax Elections
25
5.14
Tax Returns
25
5.15
Tax Matters Partner
25
5.16
Classification
26
5.17
Qualifying Income
26
 
 
 
 
Article 6
 
 
Rights of Members
 
 
 
 
6.1
Rights of Members
26
6.2
Limitations on Members
26
6.3
Liability to Third Parties
27
6.4
Action by Members
27
 
 
 
 
Article 7
 
 
Books, Reports, Expenses and Confidentiality
 
 
 
 
7.1
Books and Records; Capital Accounts
28
7.2
Bank Accounts
28
7.3
Reports
28
7.4
Budgets
29
7.5
Confidentiality
30
7.6
Expenses
31
7.7
Provisions Relating to LINN Incentive Members
32
 
 
 
 
Article 8
 
 
Winding Up, Liquidation and Termination
 
 
 
 
8.1
Winding Up
32
8.2
Liquidation and Termination
32
 
 
 
 
Article 9
 
 
Transfer of Interests
 
 
 
 
9.1
Limitation on Transfer
33
9.2
Transferees
34
9.3
Drag-Along Rights
34
 
 
 
 
Article 10
 
 
Miscellaneous
 
 
 
 
10.1
Notices
35
10.2
Entire Agreement
36
10.3
Governing Law and Waiver of Jury Trial
36
10.4
Waiver of Action for Partition
36
10.5
Successors and Assigns
36


ii



--------------------------------------------------------------------------------




10.6
Amendment
37
10.7
Counterparts
37
10.8
Further Assurances
37
10.9
No Waiver
37
10.10
Severability
37
10.11
Public Statements
37
10.12
No Third Party Beneficiaries
38
10.13
Execution in Writing
38
10.14
Representation by Counsel
38



EXHIBITS
Exhibit A
Capital Commitments
Exhibit B
LINN Incentive Pool Plan
Exhibit C
Allocations and Tax Procedures
Exhibit D
Guidelines Applicable to LINN Incentive Units




iii



--------------------------------------------------------------------------------




LIMITED LIABILITY COMPANY AGREEMENT
OF
QL ENERGY I, LLC
This LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) of QL Energy I, LLC
(the “Company”), dated as of June 30, 2015 (the “Effective Date”), is made by
and among the undersigned Members of the Company. Capitalized terms used herein
shall have the meanings set forth in Article 2 unless otherwise defined herein.
ARTICLE 1
ORGANIZATION
1.1    Formation. The Company has been organized as a Delaware limited liability
company pursuant to the DLLCA.
1.2    Name. The name of the Company shall be “QL Energy I, LLC.” Subject to all
applicable laws, all business of the Company shall be conducted in such name or
under such other name or names as the Board of Directors shall determine to be
necessary. The Board of Directors shall cause to be filed on behalf of the
Company such assumed or fictitious name certificates or similar instruments as
may from time to time be required by law.
1.3    Business. The business of the Company shall be to (a) acquire, develop
and exploit oil and gas properties, including related gathering, compression and
processing assets, in North America, and (b) take all such other actions
incidental or ancillary to the foregoing as the Board of Directors may determine
to be necessary or desirable. Notwithstanding the foregoing, the Company may
engage in any other lawful business activity approved by the Board of Directors
and for which limited liability companies may be organized under the DLLCA.
1.4    Places of Business; Registered Agent.
(a)    The address of the principal office and place of business of the Company
shall be 1401 McKinney Street, Suite 2700, Houston, TX 77010. The Board of
Directors may change the location of the Company’s principal place of business
and may establish such additional place or places of business of the Company as
it deems advisable.
(b)    The registered office of the Company required by the DLLCA to be
maintained in the State of Delaware shall be the registered office named in the
Certificate or such other office (which need not be a place of business of the
Company) as the Board of Directors may designate from time to time in the manner
provided by law. The registered agent of the Company in the State of Delaware
shall be the registered agent named in the Certificate or such other Person as
the Board of Directors may designate from time to time in the manner provided by
law. The Board of Directors may designate additional offices and/or agents and
may change any registered office or agent of the Company at any time as deemed
advisable.

1



--------------------------------------------------------------------------------




1.5    Term. Pursuant to the DLLCA, the existence of the Company began on the
date of the filing of the Certificate with the Secretary of State of Delaware
and shall continue until December 31, 2020 (unless extended pursuant to Section
8.1(a) or earlier terminated in accordance with Article 8).
1.6    Qualification in Other Jurisdictions. The Board of Directors shall have
authority to cause the Company to do business in any jurisdiction. The Company
will be qualified, formed, reformed or registered under assumed or fictitious
name statutes or similar laws in any jurisdiction in which the Company transacts
business if such qualification, formation, reformation or registration is
necessary or desirable in order to protect the limited liability of the Members
or to permit the Company lawfully to transact business.
1.7    No State Law Partnership. No provision of this Agreement shall be
interpreted so as to deem or construe the Company as a partnership (including a
limited partnership) or joint venture or any Member or Director as a partner or
joint venturer of any other Member or Director for any purposes other than
federal and state tax purposes.
1.8    Title to Company Property. All property initially contributed to the
Company or thereafter acquired by the Company, whether real or personal,
tangible or intangible, shall be deemed to be owned by the Company as an entity,
and no Member, individually, shall have any ownership interest in such property
in his or its separate name or right. The Company may hold its property in its
own name or in the name of a nominee determined by the Board of Directors.
ARTICLE 2
DEFINITIONS AND REFERENCES
2.1    Defined Terms. When used in this Agreement, the following terms shall
have the respective meanings set forth below:
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by or
is under common Control with, such Person; provided, however, that no Portfolio
Company shall be considered an Affiliate when such term is used in the
definition of “Covered Person,” Section 5.10 and Section 7.5.
“Agreement” has the meaning given to such term in the introductory paragraph.
“Approved Budget” means a budget described in Section 7.4(c) and approved
pursuant to the provisions of this Agreement.
“Approved Parties” has the meaning given to such term in Section 6.2(b).
“Base Return” means, with respect to the Capital Member, the point at which the
sum of the Net Present Values, using an annual discount rate of 8.0% (compounded
quarterly), of all Capital Contributions made by the Capital Member and all
distributions made by the Company to the Capital Member pursuant to Section
4.2(a)(i) is $0. The “Net Present Value” shall be determined separately

- 2 -



--------------------------------------------------------------------------------




for each Capital Contribution made by, and each distribution made by the Company
to, the Capital Member as follows:
Net Present Value = X/((1+8.0%/4)4)N, where:
“X” equals the dollar amount of the Capital Contribution or distribution for
which the Net Present Value calculation is being computed; and
“N” equals the number of years (or fraction thereof if less than a whole year)
from the Effective Date to the date such Capital Contribution or distribution,
as applicable, is made.
For purposes of this formula, each Capital Contribution amount shall be a
negative number on the date of contribution and each distribution amount shall
be a positive number on the date of distribution.
“Board Approval” has the meaning given to such term in Section 5.3.
“Board of Directors” means the Persons designated to manage the business of the
Company in the capacity as Directors pursuant to Article 5 of this Agreement.
“Business Day” means each day of the week except Saturdays, Sundays and days on
which banking institutions are authorized by law to close in the State of Texas.
“Campbell” means John H. Campbell, Jr., an individual.
“Capital Account” means the capital account maintained for any Member pursuant
to the requirements set forth in Section C.1.2 of Exhibit C.
“Capital Commitment” means at any particular time the total capital commitment
of the Capital Member as approved by the Board of Directors and set forth on
Exhibit A attached hereto. Exhibit A shall be modified from time to time to
reflect any changes in the Capital Commitment of the Capital Member as provided
herein.
“Capital Contribution” means for any Capital Member at any particular time the
aggregate of the dollar amount of any cash and the Net Agreed Value of any
property contributed pursuant to Article 3 to the capital of the Company, as
such Net Agreed Value is determined by the Board of Directors, but does not
include any contribution pursuant to Section 4.2(d) or Section 8.2(c).
“Capital Interest” means those Interests held by a Member in its capacity as a
Capital Member. For purposes of clarification, a Capital Interest shall not
include any Interest attributable to the LINN Incentive Units.
“Capital Member” means Quantum.

- 3 -



--------------------------------------------------------------------------------




“Certificate” means the Certificate of Formation of the Company filed with the
Secretary of State of the State of Delaware on May 22, 2015.
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.
“Company” means QL Energy I, LLC, a Delaware limited liability company.
“Company Group” means all and any of the Company and the subsidiaries of the
Company.
“Company MSA Termination” means the termination of the MSA by the Company solely
as a result of the election of the Company not to renew the MSA, in each case in
accordance with Section 10.1 of the MSA; provided that such termination shall
not constitute a Company MSA Termination for purposes of this Agreement if a
LINN Event has previously occurred (and solely in the case of clause (ii) of the
definition of LINN Event, such LINN Event is deemed to exist at the time of such
election) and such election occurs during the Initial Term or Renewal Term (as
each term is defined in the MSA), as applicable, during which notice of such
LINN Event is given to the Company and Quantum pursuant to Section 10.1 of this
Agreement or the immediately succeeding Renewal Term.
“Company MSA Termination Date” means the date the MSA terminates as a result of
a Company MSA Termination in accordance with Section 10.1 of the MSA.
“Confidential Information” means any information which is currently held by the
Company or is hereafter acquired, developed or used by the Company relating to
business opportunities or other geological, geophysical, engineering,
operational, economic, financial, management or other aspects of the business,
operations, properties or prospects of the Company, whether oral or in written
form, but shall exclude any information which (a) has become part of common
knowledge or understanding in the energy industry or becomes generally available
to the public (other than from wrongful disclosure in violation of this
Agreement or any other applicable confidentiality agreement), or (b) was
rightfully in the possession, from a source other than the Company, of a Member
or Director of the Company prior to the date such Member or Director first
became such.
“Control,” “Controlling” or “Controlled” means the possession, directly or
indirectly, through one or more intermediaries, of the following: (a) in the
case of a corporation, more than fifty percent (50%) of the outstanding voting
securities thereof, (b) in the case of a limited liability company, partnership,
limited partnership or joint venture, the right to more than fifty percent (50%)
of the distributions therefrom (including liquidating distributions) or more
than fifty percent (50%) of the outstanding voting securities thereof, (c) in
the case of a trust or estate, more than fifty percent (50%) of the beneficial
interest therein, (d) in the case of any other entity, more than fifty percent
(50%) of the economic or beneficial interest therein or (e) in the case of any
entity, the power or authority, through ownership of voting securities, by
contract or otherwise, to direct the management, activities or policies of the
entity.

- 4 -



--------------------------------------------------------------------------------




“Covered Person” means, (a) with respect to each Member, (i) such Member in its
capacity as a Member, (ii) each of such Member’s officers, directors,
liquidators, partners, equityholders, managers and members in their capacity as
such and (iii) each of such Member’s Affiliates (other than the Company and its
subsidiaries) and each of their respective officers, directors, liquidators,
partners, equityholders, managers and members in their capacities as such); (b)
each current and former Director, in such Person’s capacity as a Director; (c)
each current and former officer of the Company, in such Person’s capacity as an
officer; and (d) any other Person who the Board of Directors expressly
designates as a Covered Person in a written resolution.
“Cumulative Aggregate Distributions” has the meaning given to such term in
Section 8.2(c).
“Deficit Member” has the meaning given to such term in Section 8.2(c).
“Development Agreement” means that certain Development Agreement dated of even
date herewith between LINN and the Company, as the same may be amended or
restated from time to time.
“Directors” has the meaning given to such term in Section 5.1.
“Distribution Excess Amount” means, with respect to each LINN Incentive Member,
without duplication, the sum of any Interim Distribution Excess Amounts and any
Holdback Distribution Excess Amounts with respect to the LINN Incentive Units
held by such LINN Incentive Member.
“DLLCA” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101 et.
seq., as it may be amended from time to time, and any successor to the DLLCA.
“Drag-Along Notice” has the meaning given to such term in Section 9.3(a).
“Effective Date” has the meaning given to such term in the introductory
paragraph.
“Ellis” means Mark E. Ellis, an individual.
“Entity” means any Person other than a natural person.
“Excess Tax Liability” means the excess, if any, of the cumulative Maximum Tax
Liability of a Member for all completed Fiscal Years, or Fiscal Quarters, as the
case may be, over the cumulative distributions and Tax Advances previously made,
if any, to such Member pursuant to Section 4.2 and Section 4.3(a).
“Final Sale” means a sale by the Company that would constitute a LINN Vesting
Event.

- 5 -



--------------------------------------------------------------------------------




“Final Sale Distribution Deadline” has the meaning given to such term in Section
4.2.
“Fiscal Quarters” means the three month periods ending on March 31, June 30,
September 30 and December 31 of each Fiscal Year.
“Fiscal Year” means the 12‑month period ending December 31 of each year;
provided, however, that the first Fiscal Year shall commence on the Effective
Date and the last Fiscal Year shall be the period beginning on January 1 of the
calendar year in which the final liquidation and termination of the Company is
completed and ending on the date such final liquidation and termination is
completed (to the extent any computation or other provision hereof provides for
an action to be taken on a Fiscal Year basis, an appropriate proration or other
adjustment shall be made in respect of the final Fiscal Year to reflect that
such period is less than a full calendar year period).
“Funds” has the meaning given to such term in Section 7.5(a).
“G&A” means general and administrative expenses not including amounts payable
under the MSA.
“GAAP” means generally accepted United States accounting principles, applied on
a consistent basis.
“Holdback Distribution Excess Amounts” means, with respect to each LINN
Incentive Member, the amount of any Interim Distribution made in respect of
unvested LINN Incentive Units held by such LINN Incentive Member that are deemed
vested pursuant to the proviso in the first sentence of Section 3.5 of the LINN
Incentive Pool Plan.
“Initial Budget” has the meaning given to such term in Section 7.4(a).
“Interest” means a membership interest of any class in the Company with all the
rights and interests of a Member in any class in the Company under this
Agreement and the DLLCA, including (a) the right, if any, of a Member to receive
allocations of income and loss and distributions or liquidation proceeds under
this Agreement, (b) all management rights, voting rights or rights to consent,
if any, and (c) any obligation to make Capital Contributions, if any, as set
forth in this Agreement.
“Interim Distribution” means a distribution of any Interim Sale Proceeds.
“Interim Distribution Excess Amount” has the meaning given to such term in
Section 4.2(b)(iii).
“Interim Sale” means the sale by the Company, other than a Final Sale, of any
assets of the Company, the proceeds of which are $100,000,000 or greater, in one
or more series of related transactions.
“Interim Sale Assets” means any assets that are the subject of an Interim Sale.

- 6 -



--------------------------------------------------------------------------------




“Interim Sale Proceeds” means the net cash proceeds (after the payment of
transaction fees and expenses) from any Interim Sale reduced by any repayment of
debt from such proceeds and any reserves that the Board of Directors determines
is necessary or required for the conduct of the business of the Company,
including to allow the Company to comply with all covenants and other
obligations under any purchase and sale agreements, loan agreements, security
agreements or other agreements to which the Company is a party or to meet other
liabilities or obligations of the Company.
“LINN” means LINN Energy, LLC, a Delaware limited liability company, and any
successor or permitted assign thereof.
“LINN Credit Facility” means the Sixth Amended and Restated Credit Agreement
dated as of April 24, 2013, among Linn Energy, LLC as Borrower, Wells Fargo
Bank, National Association as Administrative Agent, and the Lenders and agents
party thereto, as amended or replaced from time to time following the Effective
Date.
“LINN Directors” means the Directors designated by LINN as provided in Section
5.2.
“LINN Event” means (i) a Change of Control of LINN; (ii) any default by LINN
under the LINN Credit Facility, in each case beyond the grace period, if any,
provided therefor, if the effect of such default causes or permits the lenders
under the LINN Credit Facility to cause the LINN Credit Facility to become or be
declared due and payable (or subject to a compulsory repurchase or redemption)
or requires or permits the lenders under the LINN Credit Facility to require the
prepayment, redemption, repurchase or defeasance of, or causes or permits the
lenders under the LINN Credit Facility to cause LINN to make any offer to
prepay, redeem, repurchase or defease the LINN Credit Facility, prior to its
stated maturity; provided, however that a LINN Event shall no longer be deemed
to exist after (a) LINN makes any such payment, redemption, repurchase or
defeasance in the time required by the lenders under the LINN Credit Facility or
(b) the LINN Credit Facility is modified or amended such that the payment,
redemption, repurchase or defeasance is no longer required by the lenders; (iii)
a material breach or material default by LINN of the Development Agreement; (iv)
a breach or other event under the MSA which gives the Company the right to
terminate the MSA pursuant to Section 10.2(c)(i), 10.2(c)(ii) or 10.2(c)(iv) of
the MSA; or (v) such time as Ellis no longer serves as Chief Executive Officer
of LINN.
“LINN Incentive Interest” means an Interest represented by LINN Incentive Units.
For purposes of clarification, a LINN Incentive Interest shall not include any
Interest attributable to the Capital Interests.
“LINN Incentive Member” means a Member who holds LINN Incentive Units.
“LINN Incentive Percentage” means an amount, expressed as a percentage, equal to
the product of 20% multiplied by a fraction, (i) the numerator of which equals
the total number of LINN Incentive Units outstanding at the time of such
distribution and (ii) the denominator of which equals the total number of LINN
Incentive Units authorized to be issued. For the avoidance of doubt, any LINN
Incentive Units forfeited pursuant to the LINN Incentive Pool Plan shall be
considered authorized but not outstanding for the purposes of such calculation.

- 7 -



--------------------------------------------------------------------------------




“LINN Incentive Pool Plan” means the incentive pool plan that governs the
issuance of LINN Incentive Units and the rights and obligations applicable to
the LINN Incentive Members as more particularly set forth in Exhibit B.
“LINN Incentive Unit” is defined in the LINN Incentive Pool Plan.
“LINN Incentive Unit Sharing Percentages” means, as to each LINN Incentive
Member as of any time of determination, the percentage that the number of LINN
Incentive Units held by such LINN Incentive Member at such time bears to the
total outstanding LINN Incentive Units.
“LINN MSA Termination” means the termination of the MSA solely as a result of
the election of LINN not to renew the MSA in accordance with Section 10.1
thereof.
“LINN Vesting Event” means a “Vesting Event,” as defined in the LINN Incentive
Pool Plan.
"Management Director" has the meaning given to such term in Section 5.2.
“Marketable Securities” means common stock, common units or other common equity
interests approved for listing on a North American or European stock exchange
with a public float of $500,000,000 or more.
“Maximum Tax Liability” means an amount determined for each Member for a
completed Fiscal Year, or Fiscal Quarter, as the case may be, equal to the
portion of the Company’s net income allocated to the Member for federal, state
or local income tax purposes for such Fiscal Year, or Fiscal Quarter, multiplied
by the sum of the highest marginal federal, state and local income tax rates for
individuals, or if a greater rate, for corporations, and, in the case of a
Member that is an Entity subject to franchise, margin or gross receipts tax, the
highest franchise, margin or gross receipts tax rate, in effect for such Fiscal
Year for that amount of the net income considered ordinary income and multiplied
by the highest capital gains rate for individuals in effect for such Fiscal Year
for that amount of the net income considered “net capital gains” (as such term
is defined in Section 1222(11) of the Code) reduced by tax credits that would be
available to such Member in respect of its investment in the Company. In
determining cumulative Maximum Tax Liability for purposes of Section 4.3(a), net
losses allocated to a Member for a Fiscal Year that are allowed to be carried
forward under applicable tax laws to a later year shall be deducted from net
income in that later year.
“Member Cumulative Share” has the meaning given to such term in Section 8.2(c).
“Members” means the Capital Member and the LINN Incentive Members.

- 8 -



--------------------------------------------------------------------------------




“MSA” means that certain Management Services Agreement dated of even date
herewith between LINN and the Company, as the same may be amended or restated
from time to time.
“MSA Manager” means the Manager as defined in the MSA.
“MSA Termination Date” means the date the MSA terminates in accordance with its
terms.
“MSA Transition Period” means the period during which LINN is performing
Transition Services (as defined in the MSA) following the MSA Termination Date.
“Net Agreed Value” means (a) in the case of any property contributed to the
Company, the Gross Asset Value (as such term is defined in Exhibit C) of such
property reduced by any liabilities either assumed by the Company upon such
contribution or to which such property is subject when contributed, and (b) in
the case of any property distributed to the Members by the Company, the Gross
Asset Value of such property at the time such property is distributed, reduced
by any indebtedness either assumed by the Members upon such distribution or to
which such property is subject at the time of distribution, in either case, as
determined under Section 752 of the Code.
“Other Indemnitors” has the meaning given to such term in Section 5.10(j).
“Other Investments” has the meaning given to such term in Section 6.2(c).
“Person” means an individual, an estate or a corporation, partnership, joint
venture, limited partnership, limited liability company, trust, unincorporated
organization, association or any other Entity.
“Portfolio Companies” has the meaning given to such term in Section 7.5(a).
“Qualifying Incentive Members” means any LINN Incentive Member that provides
credit support reasonably acceptable to the Quantum Directors to collateralize
the obligations of such LINN Incentive Member to repay Distribution Excess
Amounts as set forth in this Agreement or the LINN Incentive Pool Plan.
“Quantum” means Q-QL I (VI) Investment Partners, LLC, a Delaware limited
liability company, and its successor(s) and permitted assigns.
“Quantum Directors” means the Directors designated by Quantum as provided in
Section 5.2.
“Rockov” means Kolja Rockov, an individual.
“Securities Act” means the Securities Act of 1933, as amended.

- 9 -



--------------------------------------------------------------------------------




“Special Approval” has the meaning given to such term in Section 5.11.
“Tax Advance” has the meaning given to such term in Section 4.3(a).
“Tax Distribution Dates” has the meaning given to such term in Section 4.3(a).
“Total Distributions” means, as of any date of determination, the total amount
of cash and the Net Agreed Value (as of the date of actual distribution) of all
property distributed to the Members as of such date of determination pursuant to
Section 4.2.
“Transfer” or “Transferred” means to transfer, sell, assign, pledge,
hypothecate, give, create a security interest in or lien on, place in trust
(voting or otherwise), assign or in any other way encumber or dispose of,
directly or indirectly and whether or not by operation of law or for value, any
Interest.
“Transfer Notice” has the meaning given to such term in Section 9.3(a).
“Treasury Regulation” or “Treas. Reg.” means any temporary or final income tax
regulation issued by the United States Treasury Department.
“Unfunded Capital Commitment” means, with respect to the Capital Member as of
any date of determination, the Capital Member’s Capital Commitment as of such
date less the aggregate amount of all Capital Contributions made by the Capital
Member as of such date; provided, however, that, at such time as the Capital
Member has made all of the Capital Contributions it is obligated to make
hereunder, its Unfunded Capital Commitment shall thereafter be zero.
“Wholly-Owned Subsidiary” means, with respect to LINN, a wholly-owned subsidiary
of LINN.
2.2    References, Titles and Other Rules of Construction. All references in
this Agreement to articles, sections, subsections, other subdivisions and
exhibits refer to corresponding articles, sections, subsections, other
subdivisions and exhibits of this Agreement unless expressly provided otherwise.
All exhibits and schedules attached to this Agreement shall be deemed a part of
this Agreement for all purposes. Titles appearing at the beginning of any of
such subdivisions are for convenience only and shall not constitute part of such
subdivisions and shall be disregarded in construing the language contained in
such subdivisions. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. Any reference to
any contract or agreement (including schedules, exhibits and other attachments
thereto), including this Agreement, will be deemed also to refer to such
agreement, as amended, restated or otherwise modified, unless the context
requires otherwise. The term “including” shall in all instances be deemed
followed by the words, “without limitation.” Pronouns in masculine, feminine and
neuter genders shall be construed to include any other gender, and words in the
singular form shall be construed to include the plural and vice versa, unless
the context otherwise requires.

- 10 -



--------------------------------------------------------------------------------




ARTICLE 3
CAPITALIZATION AND ADMISSION OF MEMBERS
3.1    Capital Contributions, Purchase of Interests and Admission of Members.
(a)    Until the Unfunded Capital Commitment of the Capital Member is zero, the
Capital Member shall make Capital Contributions in an amount equal to the total
Capital Contribution called pursuant to Section 3.1(b).
(b)    Requests by the Company for Capital Contributions will be in such amounts
and at such times as shall be determined by the Board of Directors with the
approval of Quantum. Each time the Board of Directors calls for additional
Capital Contributions to the Company, the Board of Directors shall give the
Capital Member a written notice specifying (i) the transaction or purposes for
which such contribution is requested, (ii) the aggregate amount of the Capital
Contribution requested, (iii) the date by which such Capital Contribution is
required to be funded, which shall, unless waived by the Capital Member, be not
less than fifteen (15) Business Days after such notice is given to the Capital
Member and (iv) wiring instructions for the depository institution and account
into which such Capital Contribution shall be made. Excluding calls for Capital
Contributions for approved acquisitions or investments, the Board of Directors
shall endeavor to make no more than one capital call per quarter and in not less
than a minimum amount per call to be established by the Board of Directors.
Notwithstanding anything herein to the contrary, any obligation of the Capital
Member to make any Capital Contributions pursuant to this Section 3.1 shall not
create any rights, remedies or claims in favor of or enforceable by any Person
who is not a party to this Agreement.
(c)    Quantum will be admitted as the Capital Member upon the execution of a
signature page attached hereto. A new Capital Member will be admitted as a
Member of the Company with respect to its Capital Interest upon the execution of
a signature page attached hereto or a joinder agreement reflecting its agreement
to be bound by all of the terms and conditions of this Agreement, which joinder
agreement will, at a minimum, set forth the Capital Commitment of such Capital
Member.
(d)    LINN Incentive Members will be admitted as Members of the Company with
respect to their LINN Incentive Interests pursuant to the terms and conditions
of the LINN Incentive Pool Plan (i) with respect to LINN, upon its execution of
this Agreement reflecting its agreement to be bound by all of the terms and
conditions of this Agreement, including Exhibit D attached hereto and the LINN
Incentive Pool Plan or (ii) with respect to any Wholly-Owned Subsidiaries to
whom LINN has transferred LINN Incentive Interests, upon their execution of a
joinder agreement reflecting their agreement to be bound by all of the terms and
conditions of this Agreement, including the LINN Incentive Pool Plan.

- 11 -



--------------------------------------------------------------------------------




(e)    Without limiting any other provision of this Agreement, each Member
acknowledges that (i) the consent of Quantum is required for the Company to
request the Capital Member for a Capital Contribution and (ii) the decision of
Quantum to approve a Capital Contribution may be made in its sole discretion as
a Member and it shall have no obligation, fiduciary or otherwise, to approve any
such request.
(f)    Notwithstanding anything herein to the contrary, if Quantum Transfers all
of its Capital Interest to any other Person, other than an Affiliate of Quantum,
any increase in the aggregate Capital Contribution required of the Capital
Member(s) pursuant to this Agreement above $1,200,000,000 shall require the
consent of a LINN Director.
3.2    Classes of Interests. Each Member’s relative rights, privileges,
preferences and obligations with respect to the Company are represented by such
Member’s Interest. There shall initially be two classes of Interests – Capital
Interests and LINN Incentive Interests. A Member’s relative rights, privileges,
preferences and obligations with respect to the Company will be determined under
this Agreement and, to the extent applicable, the DLLCA.
(a)    Capital Interests. Capital Interests have all the rights, privileges,
preferences, and obligations specifically provided for in this Agreement and as
may otherwise be generally available to all classes of Interests. The Company
may issue Capital Interests at any time and from time to time as provided in
this Agreement.
(b)    LINN Incentive Interests. LINN Incentive Interests have only the rights,
privileges, preferences, and obligations specifically provided for in this
Agreement and in the LINN Incentive Pool Plan. Without limiting the foregoing,
the holders of LINN Incentive Interests shall have no voting rights and will not
be entitled to any information relating to the Company other than as provided in
the LINN Incentive Pool Plan. The Company may only issue LINN Incentive
Interests as provided in this Agreement with the prior written consent of LINN.
(c)    Additional Interests. Subject to Section 5.7(c) and Section 10.6, the
Company may create and issue additional classes or series of Interests at any
time and from time to time having such designations, preferences, rights, powers
and duties as the Board of Directors shall determine.
3.3    Return of Contributions. No interest shall accrue on any contributions to
the capital of the Company, and no Member shall have the right to withdraw or to
be repaid any capital contributed by such Member, except as otherwise
specifically provided in this Agreement. Loans by a Member to the Company shall
not be considered Capital Contributions.
ARTICLE 4
ALLOCATIONS AND DISTRIBUTIONS
4.1    Allocation Among Members. All items of income, gain, deduction, loss and
credit shall be allocated among the Members as provided in Exhibit C.

- 12 -



--------------------------------------------------------------------------------




4.2    Distributions. Cash and other property, other than Tax Advances which
shall be made solely as provided in Section 4.3(a), shall be distributed to the
Members solely at such times and in such amounts as the Board of Directors shall
determine; provided, however, that the proceeds of any Final Sale shall be
distributed by the Company to the Members in accordance with Section 4.2(a)
within thirty (30) Business Days (the “Final Sale Distribution Deadline”)
following the consummation of such Final Sale unless the Board of Directors,
with the prior written consent of the LINN Incentive Members, determine to cause
the Company to retain any amount of such proceeds solely for the use of the
Company; provided, further, (1) that if any of the proceeds of any Final Sale
are in the form of Marketable Securities, the Final Sale Distribution Deadline
will not begin with respect to such Marketable Securities until such time as any
of such Marketable Securities are sold or otherwise Transferred for cash, after
which time the Final Sale Distribution Deadline will begin with respect to such
proceeds, subject to clause (2) of this sentence (for the avoidance of doubt,
any cash received in a Final Sale will be immediately subject to the Final Sale
Distribution Deadline), and (2) that any amount of proceeds of such Final Sale
subject to any holdback, indemnity, escrow, earnout, purchase price adjustment
or other similar deferred payment mechanism or other reserves or expenses
relating to the winding up of the Company (such amount to be determined in the
sole discretion of the Quantum Directors) shall not be paid at such time and
shall instead be distributed by the Company after the relevant time period has
ended for such holdback, indemnity, escrow, earnout, purchase price adjustment
or other similar deferred payment mechanism or other reserves or expenses
relating to the winding up of the Company. Notwithstanding anything to the
contrary in this Section 4.2, the Company may withhold 30% of the proceeds
payable to LINN, as a LINN Incentive Member, from a Final Sale, or if
applicable, Interim Sale, until such time as Quantum consents to the
determinations regarding the supplemental performance bonus plan of LINN as
described in Exhibit D related to such distribution.
(a)    Subject to Section 4.2(b), any distribution shall be made to the Members
as follows:
(i)    First, to the Capital Member until the Base Return for the Capital Member
is met; and
(ii)    Then, or if the Base Return, calculated as of such time for the Capital
Member, has previously been met, subject to Section 3.5 of the LINN Incentive
Pool Plan, the LINN Incentive Percentage to the LINN Incentive Members, with
each such LINN Incentive Member sharing in such amount in proportion to its LINN
Incentive Unit Sharing Percentage as of the date of such distribution, and the
remainder to the Capital Member.
(b)    Notwithstanding Section 4.2(a), in the event there is an Interim Sale,
the Board of Directors shall determine the amount of Interim Sale Proceeds that
could be distributed by the Company and such amount shall be distributed to the
Members as an Interim Distribution as follows:

- 13 -



--------------------------------------------------------------------------------




(i)    First, to the Capital Member until the Capital Member has received
aggregate distributions (taking into account all prior distributions made or
deemed made pursuant to Section 4.2(b)(i)) equal to the sum of (1) the aggregate
amount of Capital Contributions made by the Capital Member with respect to the
Interim Sale Assets and all expenses apportioned to such Interim Sale Assets, in
each case as determined by the Quantum Directors in their sole discretion, (2)
without duplication, the aggregate amount of Capital Contributions made by the
Capital Member with respect to all previously disposed Interim Sale Assets and
all expenses apportioned to such Interim Sale Assets, in each case as determined
by the Quantum Directors in their sole discretion, and (3) without duplication
of any amounts set forth in clauses (1) – (2), the aggregate amount of any
realized or unrealized losses on other Company assets, and any expenses related
thereto, as determined by the Quantum Directors in their sole discretion at the
time of such distribution and (4) such additional amount as would be required to
cause the Base Return for the Capital Member to be met with respect to the
amounts in clauses (1) – (3); and
(ii)    Then, any remaining Interim Sales Proceeds shall, subject to the
limitations set forth in Section 4.2(b)(iii), be distributed to the Members in
the same manner as provided in Section 4.2(a)(ii).
(iii)    Notwithstanding Section 4.2(b)(ii), if the amount that would be
distributed to each LINN Incentive Member pursuant to Section 4.2(b)(ii) in
connection with an Interim Sale exceeds the amount that would be distributable
to such LINN Incentive Member if such Interim Distribution were made in
accordance with Section 4.2(a) without giving effect to Section 4.2(b) (such
excess amount, the “Interim Distribution Excess Amount”), the Interim
Distribution Excess Amount shall be distributed to such LINN Incentive Member
only if it is a Qualifying Incentive Member with respect to such Interim
Distribution Excess Amount. The amount of any Interim Distribution Excess Amount
that would otherwise be distributable to a LINN Incentive Member that is
determined not to be a Qualifying Incentive Member in accordance with the
previous sentence will be retained by the Company or distributed as provided in
Section 4.2(a) without giving effect to this Section 4.2(b).
For the avoidance of doubt, all determinations made in connection with this
Section 4.2(b) shall be made in the sole discretion of the Quantum Directors.
(c)    In the event the Base Return is met as of a certain point but is
subsequently not met as of a later point (for example, as a result of a
subsequent Capital Contribution), then, notwithstanding anything in Section
4.2(a) or Section 4.2(b) seemingly to the contrary, all distributions made
thereafter shall be made on the basis that the Base Return had never been met
and shall be made in such manner as may be necessary, as determined by the Board
of Directors, to adjust for any previous distributions to the Members that, on
account of the Base Return ceasing to have been met, were higher or lower than
such amounts should have otherwise been. In addition, previous distributions to
the Members are subject to re-contribution to the Company pursuant to Section
4.2(d) and Section 8.2(c).

- 14 -



--------------------------------------------------------------------------------




(d)    Following the forfeiture of any LINN Incentive Units, the holder of such
forfeited LINN Incentive Units shall, within thirty (30) days, contribute to the
Company an amount equal to the aggregate Distribution Excess Amounts distributed
in respect of such forfeited LINN Incentive Units.
4.3    Tax Advances and Withholding.
(a)    To the extent the Board of Directors determines there is sufficient cash
available, on or before each Tax Distribution Date the Company shall make
distributions pursuant to Section 4.2(a) in a manner that results, if possible,
in each Member receiving an amount equal to their Excess Tax Liability. The “Tax
Distribution Dates” are (i) the date that is three (3) Business Days before the
day estimated quarterly tax payments are due in respect of each Fiscal Quarter,
assuming a reasonable projection of the Company’s annual net taxable income for
the Fiscal Year, and (ii) within ninety (90) days after the end of each Fiscal
Year (collectively, “Tax Advances”).
(b)    All amounts permitted or required to be withheld by the Company pursuant
to federal, state, local or foreign tax laws with respect to distributions to
the Members pursuant to the terms of this Agreement shall be treated as amounts
actually distributed to the affected Members for all purposes under this
Agreement, and shall reduce the amount of any Tax Advances. The Company is
hereby authorized to withhold from distributions, or with respect to
allocations, to the Members and to pay over to any federal, state, local or
foreign government any amounts required to be so withheld pursuant to federal,
state, local or foreign law.
(c)    Any Tax Advances made to a Member shall be treated as an advance payment
of, and shall reduce, the amounts otherwise distributable to such Member
pursuant to Section 4.2.
4.4    Special Provisions for LINN Incentive Members.
(a)    The LINN Incentive Members will hold their LINN Incentive Interests
subject to the terms and conditions of the LINN Incentive Pool Plan. The LINN
Incentive Interests will be issued by the Company and held by the LINN Incentive
Members subject to the holdback, vesting, allocation, forfeiture and other terms
and conditions of this Agreement and the LINN Incentive Pool Plan.
(b)    The Company will maintain at its principal office a listing of the LINN
Incentive Units issued to the LINN Incentive Members pursuant to the LINN
Incentive Pool Plan. A LINN Incentive Member other than LINN, in that capacity,
will not be entitled to have information as to who the other LINN Incentive
Members are or the number of LINN Incentive Units held by any other LINN
Incentive Member. Notwithstanding the foregoing, Quantum and LINN, acting in the
capacity of a Member, are entitled to all such information.

- 15 -



--------------------------------------------------------------------------------




ARTICLE 5
MANAGEMENT OF THE COMPANY
5.1    Manager (Director) Managed Company. The Company shall be managed by
“managers” (as such term is used in the DLLCA) according to the remaining
provisions of this Article 5 and the other relevant provisions of this
Agreement. The “managers” are referred to as “Directors” throughout this
Agreement. The business and affairs of the Company shall be managed by the Board
of Directors of the Company (the “Board of Directors” or the “Board”) in
accordance with this Agreement. Directors need not be Members of the Company.
The Board of Directors shall appoint a President, who shall initially be
Campbell, and may appoint such other officers as the Board of Directors may
determine; provided, that the Board of Directors shall consult with LINN
regarding the appointment of any Person as President in replacement of Campbell.
Such officers shall have such responsibilities and authorities as designated by
the Board of Directors and in any employment agreement with such officers,
subject to the applicable restrictions set forth herein and to the direction of
the Board of Directors.
5.2    Number and Designation of Directors. The Board of Directors shall
initially be composed of five (5) Directors. Quantum has the right to designate
up to two (2) Directors (the “Quantum Directors”). LINN has the right to
designate up to two (2) Directors (the “LINN Directors”). For so long as Ellis
shall be the Chief Executive Officer of LINN, he shall serve as a LINN Director
and for so long as Rockov shall be Chief Financial Officer of LINN, he shall
serve as a LINN Director. For so long as Campbell shall be the President of the
Company, he shall serve as a Director (the “Management Director”). Each of
Quantum and LINN shall have the right to bring such observers to any board
meeting as either shall determine; provided (a) that such observers are subject
to appropriate confidentiality restrictions and are affiliated with Quantum or
LINN, as applicable and (b) that in the case of LINN, if such observer is not an
executive officer of LINN, such observer shall be reasonably acceptable to
Quantum. Other than LINN, no LINN Incentive Member, in such capacity, will have
any right to designate a representative to the Board of Directors. The size of
the Board of Directors may be increased by Board Approval, and the Board of
Directors may amend this Agreement to reflect such increase, including with
respect to the number of votes of each Director in order to preserve the Quantum
Directors’ majority voting power.
5.3    Voting and Action. Each Quantum Director will have 2 votes and each other
Director will have 1 vote. Except as expressly otherwise provided in this
Agreement, all actions and decisions of the Board of Directors shall be made by
a majority of all of the votes the Directors are entitled to cast (such standard
constituting “Board Approval”). Each Quantum Director shall have the proxy of
the other Quantum Director not present at any meeting of the Board of Directors
so that the votes of all of the Quantum Directors may be exercised by any
Quantum Director actually present at a given meeting. Each LINN Director shall
have the proxy of the other LINN Director not present at any meeting of the
Board of Directors so that the votes of all of the LINN Directors may be
exercised by any LINN Director actually present at a given meeting.

- 16 -



--------------------------------------------------------------------------------




5.4    Resignation and Removal. Any Director may resign at any time and shall be
deemed removed upon the death or permanent disability of such Director. Each of
Ellis and Rockov shall be deemed removed as a Director at such time as their
respective employment with LINN shall terminate (for any reason) or if they no
longer hold their respective titles of Chief Executive Officer and Chief
Financial Officer of LINN. Any LINN Director shall be automatically removed as a
Director following the occurrence of a LINN Event. The Quantum Directors and
Campbell, or any subsequent Management Director, may be removed and replaced at
any time, with or without cause, solely by Quantum.
5.5    Vacancies. Any vacancy of a Quantum Director or a Management Director
shall be filled by Quantum. Any vacancy of a LINN Director shall be filled by
LINN; provided that such Director shall be reasonably acceptable to Quantum. For
the avoidance of doubt, in the event of a vacancy of a Quantum Director, the
remaining Quantum Director will have 4 votes.
5.6    Powers of Directors. Subject to the limitations set forth in Section 5.7
and all other limitations in this Agreement, the Board of Directors shall have
the power and authority to manage and control the Company and to do all things
it deems to be necessary, convenient or advisable in connection with the
management of the Company. A Director, in performing his obligations under this
Agreement, shall be entitled to act or omit to act at the direction of the
Person who designated such Director to serve on the Board of Directors,
considering only such factors, including the separate interest of the
designating Person, as such Director or the designating Person chooses to
consider, and any action of a Director or failure to act, taken or omitted in
good faith reliance on this Section 5.6 shall not constitute a breach of any
duty (including any fiduciary duty) on the part of the Director or designating
Person to the Company or any other Member or Director.
5.7    Authority.
(a)    The Board of Directors shall have the authority to manage the Company and
make all decisions on behalf of the Company with respect to the conduct of the
business of the Company, as described in Section 1.3. So long as the MSA is in
effect, the Board of Directors may delegate authority to conduct the day-to-day
business of the Company to the MSA Manager, subject to the limitations set forth
in this Agreement, including the following provisions of this Section 5.7, and
the MSA.
(b)    Notwithstanding any other provision of this Agreement to the contrary,
none of the President of the Company or any other officer or employee of the
Company, or the MSA Manager, shall approve, or obligate or cause the Company to
take, any of the following actions with respect to the Company or any subsidiary
without Board Approval:
(i)    adopt or modify any annual budget, which shall provide separately for
G&A, operating and capital expenditures (Section 7.4(c) sets forth the procedure
for adopting or amending budgets and any budget so approved by the Board of
Directors shall, for the period covered by such budget, constitute an “Approved
Budget” hereunder);

- 17 -



--------------------------------------------------------------------------------




(ii)    obligate or cause the Company to make any acquisition or sale of any
producing oil and gas properties in any single transaction or series of
transactions in an aggregate amount exceeding $5,000,000 in any calendar year,
provided, that any time the Company intends to make an acquisition which is less
than this threshold amount, the Company will provide notice and a brief
description of the opportunity to Quantum;
(iii)    obligate the Company to make expenditures that are not part of an
Approved Budget, for acreage, seismic, drilling and completion of oil and gas
wells, in an aggregate amount exceeding $5,000,000 in any calendar year or
$1,000,000 for any single well or project; provided, however, that once such
approval has been obtained, the amount of such approvals shall be included in
the applicable Approved Budget as if it had been included therein when
originally approved;
(iv)    obligate the Company to make any expenditure or series of related
expenditures in excess of $1,000,000 for an item not covered under (ii) or (iii)
above;
(v)    enter into or cancel, amend, restate, or relinquish any material rights
under any contract entered into in the ordinary course of business not covered
under (ii), (iii) or (iv) above, the aggregate payments under which are greater
than $250,000;
(vi)    call for Capital Contributions to the Company from the Capital Member;
(vii)    cause or permit the Company to make any distribution of cash or
property, including any Tax Advance;
(viii)    make any material change in the operating strategy of the Company,
regardless of project size;
(ix)    obligate or cause the Company to enter into, amend or modify any credit
facility or otherwise incur any indebtedness for borrowed money that, on an
aggregate basis, is in excess of an amount provided in an Approved Budget for a
credit facility, or obligate or cause the Company to guarantee the payment of
money or performance of any obligation by any other Person which would have the
same effect;
(x)    obligate or cause the Company to issue or repurchase any equity interests
or any options or rights to acquire any such equity interests, except as
provided in this Agreement, or to recapitalize or reorganize the Company;
(xi)    obligate or cause the Company to be a party to any merger, interest
exchange, consolidation, conversion or other similar transaction;
(xii)    obligate or cause the Company to enter into or modify any commodity,
basis differential or interest rate hedging transaction;
(xiii)    approve the Company’s auditor and any engineering firms;

- 18 -



--------------------------------------------------------------------------------




(xiv)    select and approve the hiring or retention of any legal counsel or
investment banking or A&D firm in connection with material matters relating to
the acquisition or disposition of any assets or any capital markets transaction;
(xv)    cause or permit the Company to enter into or engage in any transaction,
contract, agreement or arrangement with a Member, Director, officer or employee
of the Company, or an Affiliate of any of the foregoing or with LINN;
(xvi)    make any decision or take any action with respect to the Company’s
rights or obligations under the MSA or Development Agreement, including any
decision or action by the Company to exercise any right, option, election or
remedy under, make any claim under, make any waiver under, enforce, or seek to
terminate, or amend any such agreement (provided that the LINN Directors shall
be recused from any such decisions or actions);
(xvii)    enter into any material discussions (even if they are non-binding) to
acquire any securities of a publicly traded Entity;
(xviii)    obligate or cause the Company to make any political or charitable
contribution in any amount;
(xix)    make any material determinations related to the preparation and filing
of federal, state or local tax returns for the Company;
(xx)    amend this Agreement;
(xxi)    obligate or cause the Company to wind up or liquidate;
(xxii)    cause or permit the Company to enter into or settle any litigation;
(xxiii)    commit an act of bankruptcy, make an assignment for the benefit of
creditors or take any similar actions; and
(xxiv)    make any other decision requiring Board Approval as provided in this
Agreement.
(c)    Notwithstanding the foregoing or any other provision of this Agreement to
the contrary, for so long as LINN holds LINN Incentive Interests, any amendment
to the rights, obligations or any other terms of the LINN Incentive Units, or
the Certificate, the LINN Incentive Pool Plan or this Agreement, that
disproportionately and adversely affects the rights of the LINN Incentive
Members in their capacity as Members relative to the Capital Member or any other
Member shall require Board Approval, including the prior written approval of at
least one LINN Director (or if there is no LINN Director, LINN).
(d)    The Board of Directors may make any decision or take any action at a
meeting, by conference telephone call, by written consent, or by any other
method they elect; provided, that any such decision or action of the Board of
Directors must be evidenced in a writing signed by Directors constituting at
least the number required to evidence such approval or decision. A draft of any
such

- 19 -



--------------------------------------------------------------------------------




writing evidencing an action to be taken by written consent shall be distributed
to all Directors no less than forty-eight (48) hours prior to the taking of such
action. Copies of any such writing shall be delivered to all Directors as
promptly as practical after the taking of any such action.
(e)    Any action or decision approved in accordance with this Agreement may be
carried out on behalf of the Company by any authorized member of management or
by the MSA Manager in accordance with, and subject to the terms of, the MSA.
(f)    The Board of Directors may, from time to time, designate one or more
committees of Directors. Any such committee, to the extent provided in the
resolutions establishing such committee, shall have and may exercise all of the
authority of the Board of Directors, subject to the limitations set forth
herein, in the resolutions establishing such committee or in the DLLCA. The
Board of Directors may hire, appoint, remove and discharge officers and
employees of the Company and may designate the authority, responsibilities,
ranking and titles of such officers and employees; provided, that the Board of
Directors shall consult with LINN regarding the appointment of any Person as
President in replacement of Campbell. No officer or employee of the Company
shall have any authority to take any actions not directly related to an item
included in an Approved Budget, all such authority being vested in the Board of
Directors except as provided in this Section 5.7.
5.8    Meetings of Directors.
(a)    Regular meetings of the Board of Directors with respect to any calendar
year shall be determined prior to January 31 of such calendar year and shall be
held at least quarterly on such dates, at such places and at such times as shall
be determined by the Board of Directors. Notice of the establishment of such
regular meeting schedule, and of any amendments thereto, shall be given to any
Director who was not present at the meeting at which such schedule or amendment
was adopted or who did not execute the written consent in which such schedule or
amendment was adopted. No other notices of such regular meetings need to be
given.
(b)    Special meetings of the Board of Directors may be called by any Director.
Any such meeting shall be held on such date and at such time as the Director
calling such meeting shall specify in the notice of the meeting, which shall be
delivered to each other Director at least forty-eight (48) hours (unless waived
by the unanimous agreement of the Board of Directors) prior to such meeting. The
purpose of and business to be transacted at such special meeting must be
specified in the notice (or waiver of notice) of such meeting.
(c)    Directors with at least a majority of the total votes of all Directors
must be present or represented by proxy to constitute a quorum for the
transaction of business at any meeting of the Board of Directors or committee
thereof. For the avoidance of doubt, at least one Quantum Director must be
present to constitute a quorum.

- 20 -



--------------------------------------------------------------------------------




(d)    Directors shall be entitled to prompt reimbursement of all reasonable and
documented out-of-pocket expenses incurred in the course of the performance of
their duties. No Director shall be entitled to compensation for their services
in their capacity as Directors.
5.9    Fiduciary Duties.
(a)    No Member shall have any fiduciary or other duty to the Company, any
other Member, any Director or any other Person that is a party to or is
otherwise bound by this Agreement other than, to the extent required by law, the
implied contractual covenant of good faith and fair dealing.
(b)    No Director, in his capacity as a Director, shall have any fiduciary or
other duty to the Company, any Member, any other Director or any other Person
that is a party to or is otherwise bound by this Agreement, other than, to the
extent required by law, the implied contractual covenant of good faith and fair
dealing.
(c)    To the maximum extent permitted by applicable law and notwithstanding
anything to the contrary in this Agreement, but subject to Sections 5.9(a) and
5.9(b), whenever a Member, in its capacity as a Member, or a Director, in his
capacity as a Director, is permitted or required to make, grant or take a
determination, decision, consent, vote, judgment or action or omit to take or
make any of the foregoing (whether or not such determination, decision, consent,
vote, judgment or action is stated to be at such Member’s or Director’s
“discretion,” “sole discretion” or under a grant of similar authority or
latitude), such Member or Director shall be entitled to consider only such
interests and factors, including its, his or her own, as he, she or it desires,
and, in the case of any Director appointed to the Board of Directors by a
Member, such interests and factors as such Member desires, and shall have no
duty or obligation to give any consideration to any other interest or factors
whatsoever.
5.10    Indemnification; Advancement of Expenses; Insurance; Limitation of
Liability.
(a)    Except as limited by applicable law and subject to the provisions of this
Section 5.10, each Covered Person shall be entitled to be indemnified and held
harmless against any and all losses, liabilities and reasonable expenses,
including attorneys’ fees, arising from proceedings in which such Covered Person
may be involved, as a party or otherwise, by reason of its being a Covered
Person, or by reason of its involvement in the management of the affairs of the
Company, whether or not it continues to be such at the time any such loss,
liability or expense is paid or incurred; provided, however, that any such
Covered Person shall not be so indemnified and held harmless if there has been a
final and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which such Covered Person is
seeking indemnification or seeking to be held harmless hereunder, and taking
into account the acknowledgments and agreements set forth in this Agreement,
such Covered Person engaged in a bad faith violation of the implied contractual
covenant of good faith and fair dealing; provided, further, that this provision
shall not apply to the performance of any obligations under the Development
Agreement or the MSA.

- 21 -



--------------------------------------------------------------------------------




(b)    The rights of indemnification provided in this Section 5.10 shall be in
addition to any rights to which a Covered Person may otherwise be entitled by
contract or as a matter of law and shall extend to such Covered Person’s
successors and assigns. In particular, and without limitation of the foregoing,
a Covered Person shall be entitled to indemnification by the Company against
reasonable expenses (as incurred), including attorneys’ fees, incurred by the
Covered Person in connection with the defense of any action to which the Covered
Person may be made a party (without regard to the success of such defense), to
the fullest extent permitted under the provisions of the DLLCA or any other
applicable statute. The Company and each Member agree that the Covered Persons
are express third party beneficiaries of the terms of this Section 5.10. A
Covered Person shall not be denied indemnification in whole or in part under
this Section 5.10 because such Covered Person had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(c)    Except as limited by applicable law, expenses incurred by a Covered
Person in defending any proceeding, including a proceeding by or in the right of
the Company (except a proceeding by or in the right of the Company against such
Covered Person), shall be paid by the Company in advance of the final
disposition of the proceeding upon receipt of a written undertaking by or on
behalf of such Covered Person to repay such amount if such Covered Person is
determined pursuant to this Section 5.10 or adjudicated to be ineligible for
indemnification, which undertaking shall be an unlimited general obligation of
the Covered Person but need not be secured and shall be accepted without regard
to the financial ability of the Covered Person to make repayment.
(d)    To the maximum extent permitted by applicable Law, no Covered Person
shall, in the capacity as a Covered Person, be liable to the Company or to any
other Member for losses sustained or liabilities incurred as a result of any act
or omission (in relation to the Company, any transaction, any investment or any
business decision or action, including for breach of duties including fiduciary
duties) taken or omitted by such Covered Person, unless there has been a final
and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of such act or omission, and taking into account
the acknowledgments and agreements set forth in this Agreement, such Covered
Person engaged in a bad faith violation of the implied contractual covenant of
good faith and fair dealing. Each of the Company and the Members hereby agrees
that any claims against, actions, rights to sue, other remedies or other
recourse to or against the Covered Persons for or in connection with any such
act or omission, are in each case expressly released and waived by the Company
and each Member, to the fullest extent permitted by Law, as a condition of, and
as part of the consideration for, the execution of this Agreement.
Notwithstanding the foregoing, this provision shall not apply to the performance
of any obligations under the Development Agreement or the MSA.
(e)    The indemnification provided by this Section 5.10 shall inure to the
benefit of the heirs and personal representatives of each Covered Person.

- 22 -



--------------------------------------------------------------------------------




(f)    No amendment or repeal of the provisions of this Section 5.10 which
adversely affects the rights of any Covered Person under this Section 5.10 with
respect to the acts or omissions of such Covered Person at any time prior to
such amendment or repeal shall apply to such Covered Person without the written
consent of such Covered Person.
(g)    The Company shall purchase and maintain director and officer liability
insurance in such amounts and with such coverages as the Board of Directors
shall determine, such insurance to provide for payment to or on behalf of any
Person who is or was a Director, Member or officer of the Company against any
liability asserted against him or incurred by him in any capacity identified in
this Section 5.10 or arising out of his status as a Covered Person, whether or
not the Company would have the power to indemnify him against that liability
under this Section 5.10 or otherwise.
(h)    Any indemnification pursuant to this Section 5.10 shall be made only out
of the assets of the Company and shall in no event cause the Members to incur
any personal liability nor shall it result in any liability of the Members to
any third party.
(i)    None of the Members, Directors, “tax matters partner” or any of their
respective Affiliates or any of their respective employees, agents, directors,
managers and officers shall be liable to the Company for errors in judgment or
for any acts or omissions that do not constitute fraud, intentional misconduct,
gross negligence, or willful or wanton misconduct. THE MEMBERS RECOGNIZE THAT
SUCH EXCULPATION FROM LIABILITY RELATES TO ACTS OR OMISSIONS THAT MAY GIVE RISE
TO ORDINARY, CONCURRENT OR COMPARATIVE NEGLIGENCE. The termination of a
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere, or its equivalent, shall not, of itself, create a presumption that
any Person engaged in fraud or willful misconduct, was grossly negligent or was
guilty of willful or wanton misconduct. Notwithstanding the foregoing, this
provision shall not apply to the performance of any obligations under the
Development Agreement or the MSA.
(j)    The Company hereby acknowledges that a Covered Person may have certain
rights to indemnification, advancement of expenses and/or insurance provided by
the Members or their Affiliates (collectively, the “Other Indemnitors”). The
Company hereby agrees and acknowledges (i) that it is the indemnitor of first
resort (i.e., its obligations to any Covered Person hereunder are primary and
any obligation of the Other Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by Covered Person
are secondary to the Company), (ii) that it shall be required to advance the
full amount of expenses incurred by Covered Person and shall be liable for the
full amount of all expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement (or any other agreement between the Company and Covered Person other
than the Development Agreement or the MSA), without regard to any rights Covered
Person may have against the Other Indemnitors, and (iii) that it irrevocably
waives, relinquishes and releases the Other Indemnitors from any and all claims
against the Other Indemnitors for contribution, subrogation or any other
recovery of any kind in respect thereof. The Company further agrees that no
advancement or payment by the Other Indemnitors on behalf of Covered Person with
respect to any claim for which Covered Person has sought indemnification from
the Company shall affect the

- 23 -



--------------------------------------------------------------------------------




foregoing and the Other Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Covered Person against the Company. The Other Indemnitors are
express third party beneficiaries of the terms of this Section 5.10(j).
5.11    Conflicts of Interest. Whenever a potential conflict of interest exists
or arises between Quantum or its Affiliates, on the one hand, and the Company,
any other Member, any Person who acquires an Interest or any other Person who is
bound by this Agreement, on the other hand, any resolution, course of action or
transaction shall be conclusively deemed to be approved by the Company, all the
Members, each Person who acquires an Interest and each other Person who is bound
by this Agreement, and shall not constitute a breach of this Agreement, of any
agreement contemplated herein, or of any fiduciary or other duty or obligation
existing at law, in equity or otherwise, if the resolution, course of action or
transaction is (i) approved by a majority of all the votes the disinterested
Directors are entitled to cast (“Special Approval”), (ii) determined by the
Board of Directors to be on terms no less favorable to the Company than those
generally being provided to or available from unrelated third parties or (iii)
determined by the Board of Directors to be fair and reasonable to the Company,
taking into account the totality of the relationships between the parties
involved (including other transactions that may be particularly favorable or
advantageous to the Company). The Board of Directors is not required in
connection with any conflict of interest to seek Special Approval of such
resolution, course of action or transaction and may determine not to do so in
its sole discretion. If Special Approval is not sought and the Board of
Directors determines that the resolution, course of action or transaction
satisfies either of the standards set forth in clauses (ii) or (iii) above, then
such resolution or course of action shall be permitted and conclusively deemed
approved by all the Members, each Person who acquires an Interest and each other
Person who is bound by this Agreement and shall not constitute a breach of this
Agreement or any duty stated or implied by law or equity, including any
fiduciary duty. In connection with any such approval by the Board of Directors,
it shall be presumed that, in making its decision, the Board of Directors acted
in good faith, and in any proceeding brought by any Member or by or on behalf of
such Member or any other Member of the Company challenging such approval, the
Person bringing or prosecuting such proceeding shall have the burden of
overcoming such presumption. The Board of Directors may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers and
other consultants and advisers selected by it, and any act taken or omitted to
be taken in reliance upon the advice or opinion of such Persons as to matters
that the Board of Directors reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such advice or opinion.
5.12    Insurance. Subject to Section 5.10(g), the Company shall acquire and
maintain insurance, including D&O insurance, covering such risks and in such
amounts as the Board of Directors shall from time to time determine to be
necessary or appropriate.

- 24 -



--------------------------------------------------------------------------------




5.13    Tax Elections. The Company shall make the following elections for tax
purposes on the appropriate returns:
(a)    to the extent permitted by law, to adopt the Fiscal Year as the Company’s
taxable year;
(b)    to the extent permitted by law, to adopt the accrual method of accounting
and to keep the Company’s books and records on such method;
(c)    an election in accordance with Section 754 of the Code, so as to adjust
the basis of Company property in the case of a distribution of property within
the meaning of Section 734 of the Code, and in the case of a transfer, within
the meaning of Section 743 of the Code, of an Interest;
(d)    to elect to deduct and amortize the organizational expenses of the
Company as permitted by Section 709(b) of the Code; and
(e)    any other tax election the Board of Directors deems appropriate and in
the best interests of the Members.
5.14    Tax Returns. The Company shall prepare and file or cause to be prepared
and filed all federal, state and local income and other tax returns that the
Company is required to file; provided, however, that all tax returns must be
approved by Quantum before filing (which approval shall not be unreasonably
withheld or delayed). Within seventy-five (75) days after the end of each Fiscal
Year, the Company shall send or deliver, or shall cause to be sent or delivered,
to each Person who was a Member at any time during such year such tax
information as shall be reasonably required for the preparation by such Person
of his federal income tax return and state and other tax returns.
5.15    Tax Matters Partner. The Members designate LINN, or such other Member as
may be designated by the Board of Directors, to be the “tax matters partner” of
the Company pursuant to Section 6231(a)(7) of the Code. The Members may change
the Member who is designated the tax matters partner at any time by Board
Approval. The Member who is the tax matters partner shall take such action as
may be necessary to cause each other Member to become a “notice partner” within
the meaning of Section 6223 of the Code. The tax matters partner shall inform
each other Member of all significant matters that may come to its attention in
its capacity as tax matters partner by giving notice thereof on or before the
fifth Business Day after becoming aware thereof and, within that time, shall
forward to each other Member copies of all significant written communications it
may receive in that capacity. Any Member who is designated as tax matters
partner may not take any action contemplated by the Code without the consent of
the Board of Directors, and may not in any case take any action left to the
determination of an individual Member under Sections 6222 through 6231 of the
Code.

- 25 -



--------------------------------------------------------------------------------




5.16    Classification. The Company intends to be classified as a partnership
for federal income tax purposes under Treasury Regulation §301.7701‑3(c). To the
extent Treasury Regulation §301.7701‑3 does not govern the state and local tax
classification of the Company, the Board of Directors shall take such action as
may be permitted or required under any state and/or local law applicable to the
Company to cause the Company to be taxable as, and in a manner consistent with,
a partnership (or the functional equivalent thereof under applicable law) for
state and/or local income tax purposes. In addition, neither the Company nor any
Member may make an election under Treasury Regulation §301.7701‑3(c) to treat
the Company as an association taxable as a corporation or to be excluded from
the application of the provisions of subchapter K of chapter 1 of subtitle A of
the Code or any similar provisions of applicable state law and no provision of
this Agreement shall be construed to sanction or approve such an election.
5.17    Qualifying Income. With respect to any activities not described in
Section 1.3(a), following the MSA Termination Date, the Company shall give LINN
at least 15 days prior notice before engaging in any such activity that would
reasonably be expected to result in less than 90% of the gross income of the
Company constituting “qualifying income”  under Section 7704 of the Code during
the relevant Fiscal Year, and the Company shall not engage in such activity
unless LINN provides its prior written consent, not to be unreasonably withheld,
delayed or conditioned.
ARTICLE 6
RIGHTS OF MEMBERS
6.1    Rights of Members. Each of the Members agrees that only the Members that
have the right to designate a member of the Board of Directors shall have the
right to obtain from the Company from time to time upon reasonable demand for
any purpose reasonably related to such Member’s interest as a Member of the
Company the information specified in Section 18-305 of the DLLCA. Any demand for
such information shall be made in writing and shall specify the purpose of such
demand. Any information provided in response to such demand shall be subject to
the confidentiality provisions of this Agreement and such other restrictions as
the Board of Directors may determine is necessary or advisable to protect the
Company’s interests in such information. For the avoidance of doubt, no LINN
Incentive Member other than LINN, in such capacity, shall have any access to any
Company information.
6.2    Limitations on Members.
(a)    During the term of the Company, LINN agrees to comply with the MSA and
the Development Agreement.
(b)    Except as limited by any other provision of this Agreement or the
Development Agreement, Quantum, LINN and their respective representatives and
Affiliates (collectively, the “Approved Parties”) may have business interests
and engage in business activities in addition to those related to the Company,
including interests in and activities related to the businesses described in
Section 1.3 or which are otherwise competitive with the business of the Company,
and neither the Company nor any other Members shall have any rights in such
other business interests or activities or in any income or profits therefrom.

- 26 -



--------------------------------------------------------------------------------




(c)    Subject in the case of LINN to the terms of the Development Agreement,
the Members recognize that the Approved Parties (i) have participated, directly
or indirectly, and will continue to participate in venture capital and other
direct investments in Entities engaged in various aspects of the oil and gas
industry that may be competitive with the business of the Company or its
subsidiaries (“Other Investments”), (ii) may have interests in, participate
with, assist and maintain seats on the board of directors or similar governing
body of Other Investments and (iii) may develop opportunities for Other
Investments. In their positions with Other Investments, the Approved Parties may
become aware of business opportunities that could be suitable for the Company,
but the Members expressly acknowledge that, except in the case of LINN as
provided in the Development Agreement, the Approved Parties will not have any
duty to disclose to the Company any such business opportunities, whether or not
competitive with the Company’s business and whether or not the Company might be
interested in such business opportunities for itself. Furthermore, the Members
acknowledge that the Approved Parties have duties not to disclose confidential
information of or related to Other Investments (except in the case of LINN as
provided in the Development Agreement). The Members agree that the activities of
the Approved Parties relating to Other Investments that are contemplated by this
Section 6.2(c) are not unreasonable and the Approved Parties, except in the case
of LINN as provided in the Development Agreement, have no duty to the Company or
the Members with respect thereto.
(d)    Subject in the case of LINN to the terms of the Development Agreement,
the Members agree that, to the extent any court holds that any activity relating
to any Other Investments is a breach of a duty to the Company or its Members,
the Members hereby waive any and all claims and causes of action that they or
the Company may have in connection with such activity; provided, however, that
this sentence shall not constitute a waiver by the Members of any disclosure of
Confidential Information by the Approved Parties in violation of Section 7.5.
The Members further agree that the waivers and agreements in this Agreement
identify certain types and categories of activities which do not violate any
duty of the Approved Parties to the Company or its Members and that such types
and categories are not manifestly unreasonable. The waivers and agreements in
this Agreement apply equally to activities that have been conducted in the past
and to activities conducted in the future.
6.3    Liability to Third Parties. No Member shall be liable for the debts,
obligations or liabilities of the Company, including under a judgment decree or
order of a court.
6.4    Action by Members. Except as expressly otherwise provided in this
Agreement, all actions and decisions of the Members required hereunder or
pursuant to the DLLCA in their capacity as such shall only require approval of
the Capital Member. If there is any matter that requires approval of the Board
of Directors, such approval will be sufficient to authorize the Company to take
that action and no further vote or approval of the Members of the Company will
be necessary or required under the terms of this Agreement. The Capital Member
may make any decision or take any action by any method it elects; provided that
any such decision or action shall be documented in writing and maintained at the
principal offices of the Company. Subject to any matter in this Agreement
expressly requiring approval of LINN in its capacity as a Member, in no event
will the LINN Incentive Interests or the LINN Incentive Members (in their
capacity as such)

- 27 -



--------------------------------------------------------------------------------




have any right to vote under this Agreement or with respect to any matters on
which members of a limited liability company may have a vote under the DLLCA.
ARTICLE 7
BOOKS, REPORTS, EXPENSES AND CONFIDENTIALITY
7.1    Books and Records; Capital Accounts.
(a)    The Company shall keep the books of account for the Company in accordance
with the terms of this Agreement and the DLLCA. Such books shall be maintained
at the principal office of the Company or such other location as the Board of
Directors shall determine. The Company may contract with any other Person,
including an Affiliate of Quantum or LINN, to provide any of the services and
reports required under this Agreement.
(b)    Notwithstanding the above, the LINN Incentive Pool Plan may limit the
right of access of LINN Incentive Members other than LINN to information about
the holdings of other LINN Incentive Members and restrict access to the books
and records based on ownership of the LINN Incentive Units.
(c)    The Company shall maintain for each Member a separate Capital Account in
accordance with Section C.1.2 of Exhibit C.
7.2    Bank Accounts. The Company shall cause one or more accounts to be
maintained in a bank (or banks) which is a member of the Federal Deposit
Insurance Corporation, which accounts shall be used for the payment of the
expenditures incurred by the Company in connection with the business of the
Company, and in which shall be deposited any and all receipts of the Company.
Company funds may be invested in such money market accounts or other investments
as the Board of Directors shall determine to be necessary or appropriate.
7.3    Reports. The Company shall provide to the Persons named below at the
times indicated the following financial statements and reports.
(a)    To the Board of Directors, within forty (40) days after the end of each
Fiscal Quarter, unaudited financial statements prepared in accordance with GAAP
(except that such financial statements will lack footnotes and other
presentation items and will be subject to adjustments at the end of the Fiscal
Year), with respect to such Fiscal Quarter, including income statements, balance
sheets, cash flow statements and statements of owners’ equity.

- 28 -



--------------------------------------------------------------------------------




(b)    To the Board of Directors, within seventy-five (75) days after the end of
each Fiscal Year, financial statements prepared in accordance with GAAP,
including income statements, balance sheets, cash flow statements and statements
of owners’ equity with respect to such Fiscal Year, which financial statements
shall be audited by an independent certified public accounting firm selected and
approved by the Board of Directors.
(c)    To the Board of Directors, within seventy-five (75) days after the end of
each Fiscal Year, the Company’s Form 1065 and as soon as reasonably practicable
thereafter, to each Member, a Schedule K-1 for such Fiscal Year and such other
United States federal and state income tax reporting information, if any, as is
required by law to be provided to a Member.
(d)    To the Board of Directors, within forty-five (45) days after the end of
each Fiscal Year, a reserve report as of the last day of such Fiscal Year for
the Company prepared by an independent petroleum engineering firm selected and
approved by the Board of Directors that sets forth with respect to the Company,
proved reserves, future net revenues relating thereto (based upon pricing and
other assumptions specified by the Board of Directors) and the discounted
present value of such future net revenues (the rate of discount to be specified
by the Board of Directors).
(e)    To the Board of Directors, by the 5th of August each calendar year, a
mid-year update of the reserve report referenced in Section 7.3(d) as of the end
of the Company’s second Fiscal Quarter, which update shall be prepared by
employees of the Company or LINN (based upon pricing and other assumptions
specified by the Board of Directors).
(f)    To the Board of Directors, within thirty (30) days after the end of each
calendar month, operating reports and capital expenditure updates as of the end
of the previous calendar month.
(g)    To Quantum, as soon as reasonably practicable, such other information as
is reasonably requested by Quantum.
7.4    Budgets.
(a)    The initial G&A budget of the Company (the “Initial Budget”) has been
agreed to by the parties hereto. The Initial Budget will be the Approved Budget
of the Company for 2015 or until the adoption of a subsequent Approved Budget.
(b)    At least three (3) days prior to the scheduled date of each quarterly
meeting of the Board of Directors, the Company shall furnish to the Directors
any proposed revised budgets estimating the revenues, expenses, capital
expenditures, G&A and additional Capital Contributions anticipated to be
required in connection with the Company’s operations for such succeeding periods
as the Board of Directors shall determine from time to time.
(c)    At each quarterly board meeting the Board of Directors shall discuss
proposed budgets and approve, reject or make such revisions thereto as the Board
of Directors may agree to be necessary and proper. If the proposed budget, as
may be revised by the Board of Directors, is approved by the Board of Directors,
then such proposed budget shall be deemed thereafter to

- 29 -



--------------------------------------------------------------------------------




constitute the “Approved Budget” for all purposes hereof, subject to amendment
from time to time by the Board of Directors. Each Approved Budget shall
supersede all prior Approved Budgets. A budget may only be approved by the Board
of Directors.
7.5    Confidentiality.
(a)    No Member shall use, publish, disseminate or otherwise disclose, directly
or indirectly, any Confidential Information that should come into the possession
of such Member other than for the purpose of conducting the business of the
Company or performing its duties and obligations hereunder (subject to any
further obligations under the MSA and Development Agreement), or to the extent a
Member is required to disclose such Confidential Information (i) due to a
subpoena or court order or other legal process, (ii) if such Member testifies in
a judicial or regulatory proceeding pursuant to the order of a judge or
administrative law judge after such Member requests confidential treatment for
such Confidential Information, or (iii) in order to enforce his, her or its
rights under this Agreement; provided, however, that (x) Quantum may disclose
Confidential Information to its Affiliates and its and their respective existing
or prospective investors, limited partners, co-investors, advisors and
representatives so long as such parties are subject to confidentiality
provisions in Quantum’s constituent documents or otherwise or to any regulatory
or other governmental authority that regulates Quantum to the extent disclosure
is required by such authority, and (y) LINN may disclose Confidential
Information to its employees, representatives and agents to the extent necessary
to perform its obligations under the MSA. In addition, each Member agrees not to
disclose the identity of any of the investors of Quantum without Quantum’s prior
approval, unless required to make the disclosure under applicable law or
pursuant to legal process. Each Member shall, and shall cause each of its
Affiliates, and its and their respective directors, officers, members, partners,
investors, employees, representatives and agents (i) to comply with this Section
7.5, (ii) to refrain from using any Confidential Information other than in
connection with the conduct of the business of the Company, and (iii) to refrain
from disclosing any Confidential Information to a Person known to be a
competitor of the Company; provided, however, that the foregoing shall not
prohibit LINN or its Affiliates from utilizing Confidential Information in
connection with its business (subject to any obligations under the MSA or the
Development Agreement) or Quantum or its Affiliates from utilizing Confidential
Information in connection with Other Investments, in each case if such
Confidential Information is acquired from a source other than the Company,
provided, that such source is not known by LINN, Quantum or such Affiliates, as
applicable, to be bound by a confidentiality agreement with, or other
contractual or legal obligation of confidentiality to, the Company with respect
to such Confidential Information; provided, further, that use of mental
impressions (i.e. impressions not written or otherwise reduced to record) by
LINN, Quantum or their respective Affiliates or any of its or their members,
owners, officers, managers, directors, partners, employees, agents or
representatives shall not be a violation of this Section 7.5. In connection with
the foregoing, Quantum represents that the formation agreements of it and its
Affiliates contain provisions that generally require, subject to certain limited
exceptions, each limited partner, member or other owner to maintain in strict
confidence any and all material, nonpublic information concerning the
operations, business, or affairs of entities in which they invest, including
such information relating to the Company. If a Member is required by law or
court order to disclose information that would otherwise be Confidential
Information under this Agreement, such Member shall immediately notify the Board
of Directors of such notice and provide the Board

- 30 -



--------------------------------------------------------------------------------




of Directors the opportunity to resist such disclosure by appropriate
proceedings. For the avoidance of doubt, notwithstanding anything to the
contrary in the foregoing, the Company and Members acknowledge that Quantum and
its Affiliates manage a variety of private equity funds (the “Funds”) and that
the Funds currently own, and may in the future acquire, interests in
energy-related companies (the “Portfolio Companies”) and that none of the terms
of this Section 7.5 shall apply to any Fund, to any Portfolio Companies or to
any members, owners, officers, managers, directors, partners, employees, agents,
representatives or Affiliates of the Funds or the Portfolio Companies, unless
Confidential Information has been actually disclosed to any such Fund or
Portfolio Company. For purposes hereof, the fact that a representative of
Quantum serves as a member of the board of directors or equivalent governing
body of any Fund or Portfolio Company shall not, in and of itself, constitute
actual disclosure of Information to such Fund or Portfolio Company.
(b)    No Member shall disclose to any other party (excluding such Member’s
legal counsel and such Member’s accountants, financial advisors, lenders and
their legal counsel) any information relating to the terms of this Agreement
without the prior written consent of the Board of Directors; provided, however,
that Quantum may disclose the terms of this Agreement to its Affiliates,
investors, advisors and representatives and LINN may disclose the terms of this
Agreement as required by applicable law, including the rules and regulations of
any governmental authority or securities exchange; provided, further, that LINN
shall give Quantum not less than forty-eight (48) hours’ notice prior to any
such disclosure. No announcement about the formation or funding of the Company
pursuant to this Agreement will be made without the advance notice to and prior
written consent of Quantum and LINN; provided, however, that LINN shall not be
required to obtain the prior written consent of Quantum if LINN is required to
disclose such formation or funding of the Company pursuant to applicable law,
including the rules and regulations of any governmental authority or securities
exchange; provided, further, that LINN shall give Quantum not less than
forty-eight (48) hours’ notice prior to any such disclosure.
7.6    Expenses.
(a)    On the Effective Date, or promptly thereafter after being presented with
an itemized invoice, the Company shall pay or reimburse to Quantum, as a Company
expense, all reasonable out-of-pocket, third-party expenses incurred by it in
connection with the organization of the Company and the negotiation of this
Agreement, including due diligence expenses, attorneys’ fees and other
professional expenses.
(b)    From time to time after the Effective Date, the Company shall reimburse
Quantum for all reasonable out-of-pocket, third-party expenses, including due
diligence expenses, attorneys’ fees and other professional fees incurred by it
related to (i) the monitoring of its investment in the Company, (ii) the
interpretation, administration and enforcement of the provisions of this
Agreement, including any amendment thereof, or (iii) any material transaction
relating to the Company, including any acquisition or divestiture of any assets
of the Company.

- 31 -



--------------------------------------------------------------------------------




7.7    Provisions Relating to LINN Incentive Members. Each LINN Incentive Member
agrees to the provisions set forth in the LINN Incentive Pool Plan.
ARTICLE 8
WINDING UP, LIQUIDATION AND TERMINATION
8.1    Winding Up. The Company shall be wound up upon the earliest to occur of
any of the following:
(a)    the expiration of its term as provided in Section 1.5, provided, that the
term may be extended by the Board of Directors;
(b)    at the election of the Board of Directors at any time; or
(c)    the entry of a decree of judicial dissolution of the Company under the
DLLCA.
8.2    Liquidation and Termination. Upon the occurrence of an event requiring
the winding up of the Company, unless it is reconstituted pursuant to the DLLCA,
the Board of Directors or a Person or Persons selected by the Board of Directors
shall act as liquidator or shall appoint one or more liquidators who shall have
full authority to wind up the affairs of the Company and make final
distributions as provided herein. The steps to be accomplished by the liquidator
are as follows:
(a)    As promptly as possible after an event requiring the winding up of the
Company and again after final liquidation, the liquidator, if requested by
Quantum, shall cause a proper accounting to be made by the Company’s independent
accountants of the Company’s assets, liabilities and operations through the last
day of the month in which an event requiring the winding up of the Company
occurs or the final liquidation is completed, as appropriate.
(b)    The liquidator shall pay all of the debts and liabilities of the Company
(including all expenses incurred in liquidation) or otherwise make adequate
provision therefor (including the establishment of a cash escrow fund for
contingent liabilities in such amount and for such term as the liquidator may
reasonably determine). After making payment or provision for all debts and
liabilities of the Company, the liquidator shall sell all properties and assets
of the Company for cash as promptly as is consistent with obtaining the best
price therefor; provided, however, that, upon the consent of the Board of
Directors, the liquidator may distribute such properties in kind. All gain,
loss, and amount realized on such sales shall be allocated to the Members as
provided in Exhibit C, and the Capital Accounts of the Members shall be adjusted
accordingly. In the event of a distribution of properties in kind, the
liquidator shall first adjust the Capital Accounts of the Members as provided in
Exhibit C by the amount of any gains or losses that would have been recognized
by the Members if such properties had been sold for their fair market value.
After application of Section 8.2(c), the liquidator shall then distribute the
remaining proceeds of such sales, plus any amounts contributed to the Company
pursuant to Section 8.2(c), among the Members in such a manner so that the
cumulative Total Distributions and liquidating distributions received by each
Member equals the cumulative amount it would be entitled to receive pursuant to
Section 4.2 (disregarding Section 4.2(b)) if such aggregate amount was
distributed at one time pursuant

- 32 -



--------------------------------------------------------------------------------




thereto (provided that the timing of actual distributions shall be taken into
account in determining the Base Return of the Capital Member).
(c)    Prior to making any liquidating distributions to the Members pursuant to
Section 8.2(b), the liquidator shall determine the cumulative amount of Total
Distributions previously made by the Company to all Members and the aggregate
amount of liquidating distributions to be made pursuant to Section 8.2(b)
(“Cumulative Aggregate Distributions”). The liquidator shall then determine for
each Member such Member’s share of the Cumulative Aggregate Distributions by
applying the provisions of Section 4.2 (disregarding Section 4.2(b)) to such
total (the “Member Cumulative Share”). If the liquidator determines that the
cumulative amount of Total Distributions previously made by the Company to a
Member and the aggregate amount of liquidating distributions projected to be
made to such Member pursuant to Section 8.2(b) exceeds the Member Cumulative
Share of such Member (a “Deficit Member”), the liquidator shall reduce the
amount to be distributed pursuant to Section 8.2(b) to the Deficit Member by
such excess and, to the extent necessary, require the Deficit Member to make a
contribution to the Company of an amount equal to such excess. Any cash not
distributed to the Deficit Member or contributed to the Company by the Deficit
Member shall be distributed to the other Members with the liquidating
distributions as described in Section 8.2(b).
(d)    Except as expressly provided herein, the liquidator shall comply with any
applicable requirements of the DLLCA and all other applicable laws pertaining to
the winding up of the affairs of the Company and the final distribution of its
assets. Upon the completion of the distribution of Company cash and property as
provided in this Section 8.2 in connection with the liquidation of the Company,
the Certificate and all qualifications of the Company as a foreign limited
liability company in jurisdictions other than the State of Delaware shall be
cancelled and such other activities as may be necessary to terminate the Company
shall be taken by the liquidator.
(e)    Notwithstanding any provision in this Agreement to the contrary, no
Member shall be obligated to restore a deficit balance in its Capital Account at
any time; provided, however, that this Section 8.2(e) shall not affect any
obligation of a Member to make Capital Contributions pursuant to Section 4.2(d)
or Section 8.2(c).
ARTICLE 9    
TRANSFER OF INTERESTS
9.1    Limitation on Transfer.

- 33 -



--------------------------------------------------------------------------------




(a)    In addition to the restrictions set forth in this Article 9, Transfers by
LINN Incentive Members with respect to any LINN Incentive Interest will be
governed by the terms and conditions of the LINN Incentive Pool Plan.
(b)    Notwithstanding that a Member has the right to Transfer an Interest
pursuant to this Article 9, such Transfer shall not be permitted (i) unless and
until the purchaser, assignee, donee or transferee thereof agrees in writing to
take and accept such Interest subject to all of the restrictions, terms and
conditions contained in the Certificate and this Agreement, the same as if it
were a signatory party thereto and hereto, or (ii) if such Transfer would cause
the Company to be unable to maintain its status as a partnership for federal
income tax purposes. The Company will not be required to recognize any permitted
assignment of an Interest until the instrument conveying such Interest and
assuming all obligations under this Agreement has been delivered to the Company
and is satisfactory to the Company in its reasonable discretion.
9.2    Transferees. A transferee of a Member who receives a Transfer of such
Member’s Interest shall be entitled to receive the share of Company income,
gains, losses, deductions, credits and distributions to which its transferor
would have been entitled. However, the transferee of any Interest shall not
become a Member of the Company unless: (a) the instrument of assignment so
provides, (b) the admission of such transferee as a Member is consented to by
the Board of Directors; provided, that (i) the transfer by LINN to any of its
Wholly-Owned Subsidiaries of any LINN Incentive Interests shall not require such
consent so long as the conditions set forth in clause (a) and (c) of this
Section 9.2 are satisfied and (c) such transferee agrees in writing to be bound
as a Member by this Agreement, the Certificate and any other agreements then
existing by and among the Members. Upon becoming a Member, such transferee shall
have all of the rights and powers of, shall be subject to all of the
restrictions applicable to, shall assume all of the obligations of, and shall
succeed to the status of, its predecessor, and shall in all respects be a Member
under this Agreement. The use of the term “Member” in this Agreement shall be
deemed to include any such additional Members. Until such transferee is admitted
as a Member pursuant to this Section 9.2, (a) such transferee shall not be
entitled to participate in the governance of the Company or to exercise any
voting or other rights or powers of a Member, except for the rights described in
the first sentence of this Section 9.2, and (b) the transferor Member shall
continue to be a Member and to be entitled to exercise any rights or powers of a
Member with respect to the Interest Transferred.
9.3    Drag-Along Rights.
(a)    In the event that Quantum proposes to Transfer any of its Interests to a
non-Affiliate third party, Quantum shall notify the Company of the Transfer, and
the Company shall give each other Member written notice (the “Transfer Notice”)
of such Transfer, specifying in reasonable detail the identity of the proposed
transferee and the terms and conditions of the proposed Transfer. If the
proposed Transfer is for 80% or more of Quantum’s Interests and the Transfer
Notice also includes notice of the intention of Quantum to cause each other
Member to participate in such Transfer (a “Drag-Along Notice”), then each other
Member agrees that it is obligated to Transfer all of its Interests on the same
terms and conditions on which Quantum is Transferring its Interests, it being
the intent of the Members that each Member receive the amount such Member would
receive if the aggregate amount to be received for all of such Interests were
distributed to the Members as

- 34 -



--------------------------------------------------------------------------------




provided in Section 8.2. Subject to Section 9.3(b), upon such times as set forth
in the Drag-Along Notice, or, if no such applicable time is set forth in the
Drag-Along Notice, promptly following the request of Quantum, each other Member
shall execute and deliver such documents that such Members are required to
execute and deliver in connection with the Transfer described in the Drag-Along
Notice.
(b)    Notwithstanding anything to the contrary in this Agreement, the Members
participating in any Transfer by Quantum pursuant to Section 9.3(a) above shall
not be required to (i) make any representation or warranty in connection with
such Transfer other than representations or warranties concerning (A) such
Member’s valid title to and ownership of the Interests that will be Transferred,
free and clear of all liens and other encumbrances, (B) such Member’s power and
authority to effect such Transfer of its Interests, (C) the absence of any
violation, default or acceleration of any agreement to which such Member is
subject or by which its assets are bound as a result of such Transfer and (D)
the absence of, or compliance with, any governmental or third-party consents,
approvals, filings or notifications required to be obtained or made by such
Member in connection with such Transfer, or (ii) indemnify any party to the
Transfer in an amount that exceeds their respective proportionate share of the
consideration received (determined in accordance with Section 9.3(a)). The
Members participating in any Transfer by Quantum pursuant to Section 9.3(a)
above also agree to execute and deliver such instruments and documents and take
such actions, including obtaining all applicable approvals and consents and
making all applicable notifications and filings, as Quantum may reasonably
request in order to effectively implement such Transfer.
ARTICLE 10
MISCELLANEOUS
10.1    Notices. Any notice or communication given pursuant this Agreement must
be in writing and may be given by registered or certified mail, and if given by
registered or certified mail, shall be deemed to have been given and received on
the third day after a registered or certified letter containing such notice,
properly addressed with postage prepaid is deposited in the United States mail;
and, if given otherwise than by registered or certified mail, it shall be deemed
to have been given when delivered to and received by the party to whom
addressed. Such notices or communications to be sent to a Member shall be given
to such Member at the address given for such Member on such Member’s signature
page attached hereto. Such notices or communications to be sent to the Company
shall be given at the following address: 1401 McKinney Street, Suite 2700,
Houston, TX 77010, Attention: General Counsel. Any party hereto may designate
any other address in substitution for the foregoing address to which such notice
shall be given by five (5) days’ notice duly given hereunder to the other
parties. LINN shall notify the Company and Quantum of the occurrence of a LINN
Event promptly following the occurrence of such LINN Event in accordance with
this Section 10.1.

- 35 -



--------------------------------------------------------------------------------




10.2    Entire Agreement. This Agreement, and any ancillary agreement relating
thereto, including the MSA and the Development Agreement, is the entire
agreement between the parties hereto concerning the subject matter hereof and no
warranties, representations, promises or agreements have been made between the
parties other than as expressly set forth herein. This Agreement supersedes any
previous agreement or understanding between the parties hereto relating to the
subject matter hereof.
10.3    Governing Law and Waiver of Jury Trial.
(a)    This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware without regard to principles of conflict of laws.
This Agreement is intended to comply with the requirements of the DLLCA and the
Certificate. In the event of a direct conflict between the provisions of this
Agreement and the mandatory provisions of the DLLCA or any provision of the
Certificate, the DLLCA and the Certificate, in that order of priority, will
control. TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES HERETO WAIVE ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS OR REMEDIES ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT.
(b)    The parties hereto hereby irrevocably submit to the exclusive
jurisdiction of the Delaware Chancery Court located in Wilmington, Delaware, or,
if such court shall not have jurisdiction, any federal court of the United
States or other Delaware state court located in Wilmington, Delaware, and
appropriate appellate courts therefrom, over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby, and
each party hereby irrevocably agrees that all claims in respect of such dispute
may be heard and determined in such courts.  The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any dispute arising out
of or relating to this Agreement or any of the transactions contemplated hereby
brought in such courts or any defense of inconvenient forum for the maintenance
of such dispute.  Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  This consent to jurisdiction is being given
solely for purposes of this Agreement and is not intended to, and shall not,
confer consent to jurisdiction with respect to any other dispute in which a
party to this Agreement may become involved.  Each of the parties hereto hereby
consents to process being served by any party to this Agreement in any suit,
action, proceeding or counterclaim of the nature specified in this subsection
(b) by the mailing of a copy thereof in the manner specified by the provisions
of Section 10.1. 
10.4    Waiver of Action for Partition. Each of the Members irrevocably waives
during the term of the Company any right that such Member may have to maintain
an action for partition with respect to the property of the Company.
10.5    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Members and their respective permitted heirs, legal
representatives, successors and assigns.

- 36 -



--------------------------------------------------------------------------------




10.6    Amendment. This Agreement and the LINN Incentive Pool Plan may be
amended only by the Capital Member; provided, however, that:
(a)    no amendment may be made which would adversely affect the economic rights
of the LINN Incentive Members in their capacity as holders of LINN Incentive
Interests disproportionately to its effects on the Capital Member without the
written consent of the holders of a majority of the LINN Incentive Interests;
and
(b)    no amendment may be made which would adversely affect the economic rights
of any Member in its capacity as a holder of a particular class of Interests
disproportionately to its effects on the other Members holding the same class of
Interests without the written consent of such Member.
For the avoidance of doubt, the creation of additional board seats and/or the
granting of other governance rights to a new Member shall not require the
approval of any Member pursuant to Section 10.6(a) or Section 10.6(b).
10.7    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which taken
together shall constitute a single document.
10.8    Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.
10.9    No Waiver. The failure of any Member to insist upon strict performance
of a covenant hereunder or of any obligation hereunder, irrespective of the
length of time for which such failure continues, shall not constitute a waiver
of such Member’s right to demand strict compliance in the future. No consent or
waiver, express or implied, to or of any breach or default in the performance of
any obligation hereunder shall constitute a consent or waiver to or of any other
breach or default in the performance of the same or any other obligation
hereunder.
10.10    Severability. If any provision of this Agreement or the application
thereof to any Person or circumstances is for any reason and to any extent
invalid or unenforceable, the remainder of this Agreement and the application of
such provision to the other Persons or circumstances will not be affected
thereby, but rather are to be enforced to the greatest extent permitted by law.
10.11    Public Statements. No Member shall issue any publicity or other press
release concerning this Agreement or any other Company matter without the
approval of the Board of Directors; provided, however, that nothing in this
Section 10.11 shall be deemed to prohibit or restrict the ability of LINN to
make any required disclosure concerning this Agreement or any other Company
matter to the extent such disclosure is required to comply with applicable law,
including the rules and regulations of any governmental authority or securities
exchange; provided that LINN shall give Quantum not less than forty-eight (48)
hours’ notice prior to any such disclosure. The Board of Directors shall
reasonably consult with LINN in advance of issuing any such statements or
announcements.

- 37 -



--------------------------------------------------------------------------------




10.12    No Third Party Beneficiaries. This Agreement is intended for the
exclusive benefit of the Members and their respective personal representatives,
successors and permitted assigns, and nothing contained in this Agreement shall
be construed as creating any rights or benefits in or to any third party, other
than the Covered Persons who shall be third party beneficiaries as provided
herein.
10.13    Execution in Writing. A facsimile, telex, or similar transmission by a
Member or any Director, or a photographic, photostatic, facsimile or similar
reproduction of a writing executed by a Member or any Director, shall be treated
as an execution in writing for purposes of this Agreement.
10.14    Representation by Counsel. The parties acknowledge that, in connection
with the preparation and execution of this Agreement, LINN has been represented
by in-house counsel and Latham & Watkins LLP and Quantum has been represented by
in-house counsel and Vinson & Elkins LLP and that all communications between the
respective parties and their legal counsel relating to the Company prior to the
Effective Date are subject to attorney-client privilege; and the parties hereto
herewith release for themselves and the Company any claim to access to such
communications. In addition, all communications between the respective parties
and their legal counsel relating to the Company after the Effective Date will
also be subject to attorney-client privilege and the release contained in the
preceding sentence except for any communication with any of the foregoing
counsel that relates to a matter where such counsel has been retained to perform
services for or on behalf of the Company or any member of the Company Group
after the Effective Date.
[The remainder of this page is intentionally blank]
[Signature pages follow]



- 38 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first above set forth.
 
Capital Member:
 
 
 
Q-QL I (VI) INVESTMENT PARTNERS, LLC
 
 
 
By:
/s/ Dheeraj Verma
 
Name:
Dheeraj Verma
 
Title:
Authorized Person
 
 
 
Address:
 
 
 
1401 McKinney Street, Suite 2700
 
Houston, Texas 77010
 
Attention: General Counsel






SIGNATURE PAGE TO
LIMITED LIABILITY COMPANY AGREEMENT OF
QL ENERGY I, LLC



--------------------------------------------------------------------------------




 
LINN Incentive Members:
 
 
 
 
 
LINN ENERGY, LLC
 
 
 
By:
/s/ Mark E. Ellis
 
Name:
Mark E. Ellis
 
Title:
Chairman, President and Chief Executive Officer
 
 
 
Address:
 
 
 
600 Travis Street, Suite 4900
 
Houston, Texas 77002
 
Attention: General Counsel










SIGNATURE PAGE TO
LIMITED LIABILITY COMPANY AGREEMENT OF
QL ENERGY I, LLC



--------------------------------------------------------------------------------




EXHIBIT A
CAPITAL COMMITMENTS
Maintained in the Principal Office of the Company

A-1



--------------------------------------------------------------------------------




EXHIBIT B
LINN INCENTIVE POOL PLAN
This Incentive Pool Plan (this “Plan”) is adopted by all of the Members of QL
Energy I, LLC (the “Company”) and is made a part of the Limited Liability
Company Agreement of the Company dated as of June 30, 2015 (the “Company
Agreement”). Capitalized terms used but not defined herein will have the
respective meanings ascribed to them in the Company Agreement.
1.    Purpose. This Plan of the Company is intended to provide an incentive to
the LINN Incentive Members by providing them with an award of units representing
LINN Incentive Interests in the Company (each, a “LINN Incentive Unit” and
collectively, the “LINN Incentive Units”), the rights, preferences, limitations,
obligations, and liabilities of which are governed by the Company Agreement and
this Plan.
2.    Administration of this Plan.
2.1    Administration. This Plan will be administered by the Board of Directors
pursuant to the express terms hereof and of the Company Agreement. Subject to
the terms of the Company Agreement, including Section 5.7(c) and Section 10.6
thereof, the Board of Directors may from time to time adopt such rules and
regulations for carrying out this Plan as it may deem advisable. No member of
the Board of Directors will be liable to the Company or any Member thereof for
any action or determination made in good faith with respect to this Plan or any
LINN Incentive Unit awarded under it.
3.    LINN Incentive Units under this Plan.
3.1    Number of Units. The maximum number of authorized LINN Incentive Units to
be issued under this Plan will be 1,000,000. A total of 1,000,000 LINN Incentive
Units have been issued to LINN as of the Effective Date. Each LINN Incentive
Unit will, subject to the other provisions of this Plan, be entitled to share in
the allocations and distributions to be made to LINN Incentive Members generally
pursuant to the Company Agreement. If any issued LINN Incentive Unit awarded
under this Plan is forfeited for any reason, such LINN Incentive Unit will be
added back to this Plan and will be available for awards under the terms and
conditions of this Plan and the Company Agreement; provided that LINN, subject
to Quantum’s reasonable consent, shall be entitled to re-issue any LINN
Incentive Units forfeited pursuant to clause (i) of the first sentence of
Section 5 hereof.
3.2    Voting. LINN Incentive Units will not be entitled to vote on any matter
pursuant to the express terms of the Company Agreement.
3.3    Lack of Transferability. LINN Incentive Units may not be Transferred
except for a Transfer (a) by LINN to one or more of its Wholly-Owned
Subsidiaries that meets the requirements of Section 9.2 of the Company Agreement
or (b) that is approved in writing by the Board of Directors.

B-1



--------------------------------------------------------------------------------




3.4    Access to Books and Records. The LINN Incentive Members other than LINN
will not have any right under the DLLCA or the Company Agreement to have access
to any information relating to the Company other than tax information provided
pursuant to Section 7.3(c) of the Company Agreement.
3.5    Holdback. From any distribution to which a LINN Incentive Member may be
entitled pursuant to Section 4.2(a)(ii) of the Company Agreement an amount shall
be withheld (and not so distributed) by the Company equal to the amount of such
distribution to which such LINN Incentive Member would receive with respect to
any unvested LINN Incentive Units of such LINN Incentive Member (which amount
shall be held in a separate bank account); provided that in the event of an
Interim Distribution, solely for purposes of applying the provisions of this
Section 3.5, all LINN Incentive Units held by any Qualifying Incentive Member
shall be deemed vested for purposes of such Interim Distribution, subject to
Section 4.2(d) of the Company Agreement. Within ten (10) Business Days following
the date any LINN Incentive Units vest with respect to a LINN Incentive Member
(including upon the occurrence of any Annual Vesting Date or pursuant to any
Vesting Event), the Company shall distribute to such LINN Incentive Member any
amounts withheld from such LINN Incentive Member with respect to such vested
LINN Incentive Units pursuant to this Section 3.5. No interest shall be payable
by the Company with respect to any withheld amounts. For so long as LINN holds
LINN Incentive Units, the withheld amounts of any LINN Incentive Member other
than LINN that forfeits its unvested LINN Incentive Units shall be distributed
to LINN. If LINN no longer holds LINN Incentive Units, the withheld amounts of
any LINN Incentive Member (including LINN) shall be retained by the Company for
distribution to the Capital Member.
3.6    No Capital Commitments. Pursuant to the terms of the Company Agreement,
the LINN Incentive Members, in their respective capacities as LINN Incentive
Members, are not obligated to contribute any capital to the Company, except in
respect of obligations to repay any Distribution Excess Amounts or as may be
required pursuant to the DLLCA.
4.    Vesting of LINN Incentive Units.
4.1    Vesting.
(a)    LINN Incentive Units will vest as follows: (i) ten percent (10%) on each
of the first five (5) anniversaries of the date of the grant (each, an “Annual
Vesting Date”) and (ii) any LINN Incentive Units not vested pursuant to clause
(i) hereof shall vest on the date of a Vesting Event (as defined below). In
addition, upon a Company MSA Termination, if less than 50% of the LINN Incentive
Units are vested at such time, an additional ten percent (10%) of the LINN
Incentive Units (or such lesser amount as is sufficient to cause 50% of the LINN
Incentive Units to be vested) will vest effective as of the Company MSA
Termination Date; provided that if the Company MSA Termination occurs as a
result of a LINN Event, then such vesting shall not occur.

B-2



--------------------------------------------------------------------------------




(b)    Annual vesting will continue during the MSA Transition Period. In
addition, as of the end of the MSA Transition Period, vesting will be deemed to
have occurred on a monthly basis at the rate of 0.83% for each month following
the immediately preceding Annual Vesting Date. For example, if the MSA
Transition Period ended one month following the Annual Vesting Date, an
additional 0.83% vesting will be deemed to occur (1 month following the
immediately preceding Annual Vesting Date x 0.83%). If the MSA Transition Period
ended one month prior to the Annual Vesting Date, an additional 9.13% vesting
will be deemed to have occurred (11 months following the immediately preceding
Annual Vesting Date x 0.83%). If LINN breaches its obligations under the MSA
during the MSA Transition Period and such breach would have given the Company
the right to terminate the MSA in accordance with its terms, LINN shall forfeit
any rights to any further vesting set forth in this section effective from date
of such breach (and any distributions that would have been made in respect of
any unvested LINN Incentive Units that would have otherwise become vested LINN
Incentive Units absent such breach). For the avoidance of doubt, no further
vesting shall occur following the termination of the MSA other than in
accordance with this Section 4.1(b).
4.2    Vesting Event. If not previously vested, each outstanding LINN Incentive
Unit will vest in its entirety on the date of a Vesting Event. For purposes
hereof, “Vesting Event” means the sale, in one or more series of related
transactions (i) for cash of all or substantially all of the outstanding Capital
Interests or assets of the Company to a Person, other than an Affiliate of
Quantum, (x) at any time after, as of the time of such determination, the
aggregate Capital Contributions of the Capital Member exceed 85% of the total
Capital Commitment of the Capital Member or (y) in which any Unfunded Capital
Commitments are reduced to zero and the Company does not anticipate raising any
additional capital, or (ii) for Marketable Securities, or a combination of cash
and Marketable Securities, if and only if the Company elects to terminate the
MSA or if the MSA is automatically terminated pursuant to Section 10.2(a)(ii) of
the MSA as a result of the Company’s election not to renew the MSA, in each case
at or after such sale for Marketable Securities, of all or substantially all of
the outstanding Capital Interests or assets of the Company to a Person other
than an Affiliate of Quantum; provided, however, that a Vesting Event will occur
upon the sale or other Transfer of such Marketable Securities for cash,
regardless of whether the Company has elected to terminate the MSA or the MSA is
automatically terminated pursuant to Section 10.2(a)(ii) of the MSA. For the
avoidance of doubt, if the Company sells all or substantially all of the
outstanding Capital Interests or assets of the Company for securities other than
Marketable Securities, clause (i) or (ii) of the definition of Vesting Event, as
applicable, would apply to the subsequent sale of such securities for Marketable
Securities or cash, provided that the other requirements of clause (i) or (ii),
as applicable, are satisfied.
4.3    Securities. In connection with a Transfer in exchange for publicly
tradable securities that would cause or result in any LINN Incentive Units being
converted into another security or becoming entitled to receive any
distributions of cash or other property, to the extent that such LINN Incentive
Units are not vested, the Board of Directors shall be authorized to take any and
all actions it may deem necessary in its sole discretion to cause the vesting
provisions applicable to such LINN Incentive Units to apply to any such security
or cash or property distributed, including the Company holding distributions in
escrow.

B-3



--------------------------------------------------------------------------------




5.    Forfeiture. Subject to Section 4.1(a), any unvested LINN Incentive Units
awarded to LINN Incentive Members hereunder will be forfeited for zero
consideration (i) in the event that LINN fails to purchase or fund any
Participating Interest Share (as defined in the Development Agreement) in
accordance with the Development Agreement or (ii) if the MSA is terminated for
any reason. In addition, if the MSA is terminated as a result of a LINN MSA
Termination, an additional number of vested LINN Incentive Units equal to 10% of
the LINN Incentive Units awarded hereunder will be forfeited proportionately
from each LINN Incentive Member for zero consideration. Notwithstanding the
foregoing, following a Company MSA Termination:
(a)    in the event that an Interim Sale or a Final Sale closes during the
six-month period following the Company MSA Termination Date, all LINN Incentive
Units held by each LINN Incentive Member shall be deemed vested solely for the
purposes of any distribution attributable to such Interim Sale or Final Sale, as
applicable, made pursuant to Section 4.2(a)(ii) or Section 4.2(b) of the Company
Agreement; and
(b)    in the event that (i) an Interim Sale or a Final Sale closes after the
six-month anniversary of the Company MSA Termination Date but prior to the
one-year anniversary of the Company MSA Termination Date and (ii) less than 50%
of the LINN Incentive Units held by a LINN Incentive Member are vested at such
time, 50% of the LINN Incentive Units held by such LINN Incentive Member shall
be deemed vested solely for the purposes of any distribution attributable to
such Interim Sale or Final Sale, as applicable, made pursuant to Section
4.2(a)(ii) or Section 4.2(b) of the Company Agreement.
6.    Adjustments. LINN Incentive Units awarded to a LINN Incentive Member
hereunder will be adjusted as hereinafter provided.
6.1    LINN Incentive Units Distributions and Splits. If the LINN Incentive
Units will be subdivided or combined into a greater or smaller number of LINN
Incentive Units or if the Company will issue any LINN Incentive Units as an
Interest distribution on its outstanding LINN Incentive Units, the number of
LINN Incentive Units subject to an award of LINN Incentive Units hereunder will
be appropriately increased or decreased proportionately.
6.2    Issuances of Interests. Except as expressly provided herein and in the
Company Agreement, no issuance by the Company of equity or debt instruments of
any class will affect, and no adjustment by reason thereof will be made with
respect to, the number of LINN Incentive Units or the percentage of
distributions to which the LINN Incentive Members are collectively entitled
pursuant to the Company Agreement.
7.    Withholding of Income Taxes. Upon the award of any LINN Incentive Units or
transfer of LINN Incentive Units, or the making of a distribution or other
payment with respect to such LINN Incentive Units, the Company may withhold
taxes in respect of amounts that the Board of Directors determines constitute
compensation includible in gross income and for which withholding is required
under applicable law. The Board of Directors, in its sole discretion, may
condition (a) the award of a LINN Incentive Unit or (b) the transferability of a
LINN Incentive Unit on the owner’s making satisfactory arrangement for such
withholding. Such arrangement may include payment by the owner in cash or by
check of the amount of the withholding taxes or, at the

B-4



--------------------------------------------------------------------------------




sole discretion of the Board of Directors, by the owner’s delivery of previously
held LINN Incentive Units, or fractions thereof, having an aggregate fair market
value equal to the amount of such withholding taxes.
8.    Governmental Regulation. The Company’s obligation to sell and deliver the
LINN Incentive Units under this Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance
or sale of such LINN Incentive Units. Government regulations may impose
reporting or other obligations on the Company with respect to this Plan. For
example, the Company may be required to file tax information returns reporting
the income received by owners in connection with this Plan.
9.    Governing Law. The validity and construction of this Plan will be governed
by the laws of the State of Delaware.
10.    Section 409A Savings Clause. If any compensation or benefits provided by
this Plan may result in the application of Section 409A of the Code, the Company
shall, in consultation with the Board of Directors, modify this Plan in order
to, where applicable, (a) exclude such compensation from the definition of
“deferred compensation” within the meaning of Section 409A of the Code or (b)
comply with the provisions of Section 409A of the Code, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provision and to make such modifications,
in each case, without any diminution in the value of the benefits to the LINN
Incentive Members; provided, however, that any such modification of this Plan
will not have a significant adverse effect on the Company or the Capital
Interests.
11.    DISPUTE RESOLUTION; CONSENT TO EXCLUSIVE JURISDICTION. ALL DISPUTES
BETWEEN OR AMONG ANY PERSONS ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
PLAN OR ANY AWARD OF LINN INCENTIVE UNITS UNDER THIS PLAN (INCLUDING ANY
INTERPRETATION OF THE COMPANY AGREEMENT AS IT PERTAINS TO THE LINN INCENTIVE
UNITS AWARDED UNDER THIS PLAN) WILL BE SOLELY AND FINALLY SETTLED IN ACCORDANCE
WITH SECTION 10.3 OF THE COMPANY AGREEMENT, AND EACH PERSON ACCEPTING AN AWARD
UNDER THIS PLAN AND THE COMPANY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION
OF THE DELAWARE CHANCERY COURT LOCATED IN WILMINGTON, DELAWARE, OR, IF SUCH
COURT SHALL NOT HAVE JURISDICTION, ANY FEDERAL COURT OF THE UNITED STATES OR
OTHER DELAWARE STATE COURT LOCATED IN WILMINGTON, DELAWARE, AND APPROPRIATE
APPELLATE COURTS THEREFROM, OVER ANY DISPUTE ARISING OUT OF OR RELATING TO THIS
PLAN OR THE COMPANY AGREEMENT, AND EACH PERSON ACCEPTING AN AWARD UNDER THIS
PLAN AND THE COMPANY HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH
DISPUTE MAY BE HEARD AND DETERMINED IN SUCH COURTS.  EACH PERSON ACCEPTING AN
AWARD UNDER THIS PLAN AND THE COMPANY HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH THEY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY DISPUTE ARISING OUT OF OR RELATING
TO THIS PLAN OR THE COMPANY AGREEMENT BROUGHT IN SUCH COURTS OR ANY DEFENSE OF

B-5



--------------------------------------------------------------------------------




INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE.  EACH PERSON ACCEPTING
AN AWARD UNDER THIS PLAN AND THE COMPANY AGREE THAT A JUDGMENT IN ANY SUCH
DISPUTE MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  THIS CONSENT TO JURISDICTION IS BEING GIVEN
SOLELY FOR PURPOSES OF THIS PLAN AND IS NOT INTENDED TO, AND SHALL NOT, CONFER
CONSENT TO JURISDICTION WITH RESPECT TO ANY OTHER DISPUTE IN WHICH ANY PERSON
ACCEPTING AN AWARD UNDER THIS PLAN OR THE COMPANY MAY BECOME INVOLVED.  EACH
PERSON ACCEPTING AN AWARD UNDER THIS PLAN AND THE COMPANY HEREBY CONSENT TO
PROCESS BEING SERVED BY ANY SUCH PERSON IN ANY SUIT, ACTION, PROCEEDING OR
COUNTERCLAIM OF THE NATURE SPECIFIED IN THIS SECTION 11 BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE LAST KNOWN
ADDRESS OF SUCH PERSON, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER
SUCH MAILING.







B-6



--------------------------------------------------------------------------------




EXHIBIT C
ALLOCATIONS AND TAX PROCEDURES
C.1.    Definitions. Capitalized words and phrases used in this Exhibit C have
the respective meanings ascribed to them in the Limited Liability Company
Agreement of QL Energy I, LLC dated as of June 30, 2015 (the “Agreement”) except
as otherwise provided below. As used in this Exhibit C, the following terms
shall have the following meanings:
C.1.1.    “Adjusted Capital Account Deficit” means, with respect to any Member,
the deficit balance, if any, in such Member’s Capital Account as of the end of
the relevant Fiscal Year, after giving effect to the following adjustments:
C.1.1(a)    Credit to such Capital Account any amounts which such Member is
obligated to restore pursuant to any provision of the Agreement or is deemed to
be obligated to restore pursuant to the penultimate sentences of Treas. Reg.
§§1.704‑2(g)(1) and 1.704-2(i)(5); and
C.1.1(b)    Debit to such Capital Account the items described in Treas. Reg.
§§1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treas. Reg. §1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
C.1.2.    “Capital Account” means, with respect to any Member, the capital
account maintained for such Member in accordance with the following provisions:
C.1.2(a)    To each Member’s Capital Account there shall be credited (i) the
amount of cash and the Gross Asset Value of any assets contributed by the Member
under the Agreement, (ii) such Member’s distributive share of Profits and any
items in the nature of income or gain which are specially allocated pursuant to
Section C.4 or Section C.5 hereof, and (iii) the amount of any Company
liabilities assumed by such Member or which are secured by any property
distributed to such Member. The principal amount of a promissory note which is
not readily tradable on an established securities market and which is
contributed to the Company by the maker of the note (or a Member related to the
maker of the note within the meaning of Treas. Reg. §1.704‑1(b)(2)(ii)(c)) shall
not be included in the Capital Account of any Member until the Company makes a
taxable disposition of the note or until (and to the extent) principal payments
are made on the note, all in accordance with Treas.
Reg. §1.704‑1(b)(2)(iv)(d)(2).
C.1.2(b)    To each Member’s Capital Account there shall be debited (i) the
amount of cash and the Gross Asset Value of any property distributed to such
Member pursuant to any provision of the Agreement, (ii) such Member’s
distributive share of Losses and any items in the nature of expenses or losses
which are specially allocated pursuant to Section C.4 or Section C.5 hereof, and
(iii) the amount of any

C-1



--------------------------------------------------------------------------------




liabilities of such Member assumed by the Company or which are secured by any
property contributed by such Member to the Company.
C.1.2(c)    In the event all or a portion of a Member’s Interest is Transferred
in accordance with the terms of the Agreement, the transferee shall succeed to
the Capital Account of the transferor to the extent it relates to the
Transferred Interest; and
C.1.2(d)    In determining the amount of any liability for purposes of Section
C.1.2(a) and Section C.1.2(b) above, there shall be taken into account Section
752(c) of the Code and any other applicable provisions of the Code and Treasury
Regulations.
The foregoing provisions and the other provisions of the Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treas.
Reg. §1.704 1(b), and shall be interpreted and applied in a manner consistent
therewith. In the event the Board of Directors shall determine that it is
prudent to modify the manner in which the Capital Accounts, or any debits or
credits thereto (including debits or credits relating to liabilities which are
secured by contributed or distributed property or which are assumed by the
Company or the Members), are computed in order to comply with Treas. Reg.
§1.704-1(b), the Board of Directors may make such modification, provided, that
it does not have an adverse effect on the amount or timing of a distribution to
any Member pursuant to the Agreement. The Board of Directors also shall (i) make
any adjustments that are necessary or appropriate to maintain equality between
the Capital Accounts of the Members and the amount of Company capital reflected
on the Company’s balance sheet, as computed for book purposes, in accordance
with Treas. Reg. §1.704-1(b)(2)(iv)(q), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause the
Agreement not to comply with Treas. Reg. §1.704-1(b), provided, that, such
adjustment may not have an adverse effect on any Member who does not consent to
such adjustment.
C.1.3.    “Code” means the Internal Revenue Code of 1986, as amended and in
effect from time to time, as interpreted by the applicable regulations
thereunder.
C.1.4.    “Company Minimum Gain” has the meaning set forth in Treas.
Reg. §§1.704‑2(b)(2) and 1.704-2(d) for partnership minimum gain.
C.1.5.    “Depreciation” means, for each Fiscal Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such Fiscal Year,
except that (i) with respect to any property the Gross Asset Value of which
differs from its adjusted tax basis for federal income tax purposes and which
difference is being eliminated by use of the “remedial allocation method”
pursuant to Treas. Reg. §1.704-3(d), Depreciation for such taxable year shall be
the amount of book basis recovered for such year under the rules prescribed by
Treas. Reg. §1.704-3(d), and (ii) with respect to any other property, the Gross
Asset Value of which differs from its adjusted tax basis for federal income tax
purposes at the beginning of such Fiscal Year, Depreciation shall be an amount
which bears the same ratio to such beginning

C-2



--------------------------------------------------------------------------------




Gross Asset Value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such Fiscal Year bears to such beginning adjusted
tax basis; provided, however, that, if the federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by the Board of Directors.
C.1.6.    “Gross Asset Value” means, with respect to any asset, the asset’s
adjusted basis for federal income tax purposes, except as follows:
C.1.6(a)    The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset as determined
by the Board of Directors.
C.1.6(b)    The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values (taking Section 7701(g) of the
Code into account) as determined by the Board of Directors, as of the following
times: (i) the acquisition of an additional Interest in the Company by any new
or existing Member in exchange for more than a de minimis capital contribution,
(ii) the distribution by the Company to a Member of more than a de minimis
amount of property as consideration for an Interest in the Company, (iii) the
liquidation of the Company within the meaning of Treas. Reg.
§1.704-1(b)(2)(ii)(g), and (iv) the grant of more than a de minimis interest in
the Company in consideration for the provision of services to or for the benefit
of the Company by a new or existing Member; provided, however, that adjustments
pursuant to clauses (i), (ii) and (iv) above shall be made only if the Board of
Directors determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members in the Company.
C.1.6(c)    The Gross Asset Value of any Company asset distributed to any Member
shall be adjusted to equal the gross fair market value (taking Section 7701(g)
of the Code into account) of such asset on the date of distribution.
C.1.6(d)    The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Section 734(b) or Section 743(b) of the Code, but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treas. Reg. §1.704-1(b)(2)(iv)(m), subparagraph (f) of the
definition of “Profits” and “Losses” and Section C.4.7 hereof; provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
subparagraph (d) to the extent the Board of Directors determines that an
adjustment pursuant to subparagraph (b) hereof is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subparagraph (d).

C-3



--------------------------------------------------------------------------------




C.1.6(e)    If the Gross Asset Value of an asset has been determined or adjusted
pursuant to subparagraphs (a), (b) or (d) hereof, such Gross Asset Value shall
thereafter be adjusted by the Depreciation or Simulated Depletion taken into
account with respect to such asset for purposes of computing Profits and Losses.
C.1.7.    “Member Nonrecourse Debt” has the meaning set forth in Treas.
Reg. §1.704-2(b)(4) for partner nonrecourse debt.
C.1.8.    “Member Nonrecourse Debt Minimum Gain” means an amount, with respect
to each Member Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Treas. Reg. §1.704-2(i)(3).
C.1.9.    “Member Nonrecourse Deductions” has the meaning set forth in Treas.
Reg. §§1.704-2(i)(1) and 1.704-2(i)(2) for partner nonrecourse deductions.
C.1.10.    “Nonrecourse Deductions” has the meaning set forth in Treas.
Reg. §§1.704-2(b)(1) and 1.704-2(c). The amount of Nonrecourse Deductions for a
Fiscal Year shall generally equal the net increase, if any, in the amount of
Company Minimum Gain for that Fiscal Year, reduced (but not below zero) by the
aggregate distributions during the year of proceeds of Nonrecourse Liabilities
that are allocable to an increase in Company Minimum Gain, with such other
modifications as provided in Treas. Reg. §1.704-2(c).
C.1.11.    “Nonrecourse Liability” has the meaning set forth in Treas.
Reg. §1.704‑2(b)(3).
C.1.12.    “Partially Adjusted Capital Account” shall mean with respect to any
Member and any Fiscal Year, the Capital Account of such Member at the beginning
of such Fiscal Year, adjusted as set forth in the definition of Capital Account
for all contributions and distributions during such year and all special
allocations pursuant to Section C.4 (other than Section C.4.7) and Section C.5
hereof with respect to such Fiscal Year, but before giving effect to any
allocations of Profits and Losses for such Fiscal Year pursuant to Section C.2
and Section C.3.
C.1.13.    “Profits” and “Losses” means, for each Fiscal Year, an amount equal
to the aggregate (if positive or negative respectively) of the Company’s items
of income or loss for federal income tax purposes for such Fiscal Year,
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss, or deduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss), with the following adjustments (without duplication) as to such items:

C-4



--------------------------------------------------------------------------------




C.1.13(a)    Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
this definition of “Profits” and “Losses” shall be added to such taxable income
or loss.
C.1.13(b)    Any expenditures of the Company described in Section 705(a)(2)(B)
of the Code or treated as Section 705(a)(2)(B) of the Code expenditures pursuant
to Treas. Reg. §1.704-1(b)(2)(iv)(l), and not otherwise taken into account in
computing Profits or Losses pursuant to this definition of “Profits” and
“Losses” shall be subtracted from such taxable income or loss.
C.1.13(c)    In the event the Gross Asset Value of any asset is adjusted
pursuant to subparagraphs (b) or (c) of the definition of “Gross Asset Value,”
the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the Gross Asset Value of the asset) or an item of loss (if
the adjustment decreases the Gross Asset Value of the asset) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses.
C.1.13(d)    Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value.
C.1.13(e)    In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year, computed in
accordance with the definition of “Depreciation.”
C.1.13(f)    To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Section 734(b) or Section 743(b) of the Code is
required pursuant to Treas. Reg. §1.704-1(b)(2)(iv)(m)(4) to be taken into
account in determining Capital Accounts as a result of a distribution other than
in complete liquidation of a Member’s interest in the Company, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases such basis) from
the disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses.

C-5



--------------------------------------------------------------------------------




C.1.13(g)    Any items which are specially allocated pursuant to Section C.4 or
Section C.5 hereof shall not be taken into account in computing Profits or
Losses. The amounts of the items of Company income, gain, loss, or deduction
available to be specially allocated pursuant to Section C.4 or Section C.5
hereof shall be determined by applying rules analogous to those set forth in
subparagraphs (a) through (f) above.
C.1.13(h)    For purposes of determining Profits and Losses, the allocation of
depletable basis in, depletion allowances with respect to, and taxable gain or
loss from the sale, exchange or other disposition of, the Company’s depletable
properties provided for in Section 613A(c)(7)(D) of the Code shall be
disregarded. Instead, Profits and Losses shall be determined by taking into
account Simulated Depletion and Simulated Gain or Loss, as determined and
defined in the following sentence. For purposes of determining Simulated
Depletion and Simulated Gain or Loss, (i) the Company’s basis in its depletable
properties (“Simulated Basis”) shall equal the Gross Asset Value of such
properties, (ii) the Company shall determine the depletion allowance (“Simulated
Depletion”) with respect to such depletable properties by using either the cost
depletion method or the percentage depletion method (as determined by the Board
of Directors on a property by property basis), (iii) the Company shall reduce
the Simulated Basis of such depletable properties by the Simulated Depletion
attributable to such depletable properties, and (iv) the Company shall compute
gain or loss on a sale, exchange, or other disposition of such depletable
properties by subtracting Simulated Basis from the amount realized by the
Company upon such disposition (“Simulated Gain or Loss”). This Section C.1.13(h)
is intended to comply with Treas. Reg. §1.704 1(b)(2)(iv)(k), and shall be
interpreted and applied in a manner consistent therewith.
C.1.14.    “Regulatory Allocations” has the meaning set forth in Section C.5
hereof.
C.1.15.    “Target Capital Account” means, with respect to any Member and for
any Fiscal Year, the Tentative Target Capital Account Balance (as hereinafter
defined) reduced as provided in the last paragraph of this Section C.1.15. The
“Tentative Target Capital Account Balance” is:
C.1.15(a)    The amount, if any, that a Member would receive pursuant to the
provisions hereof if all Company assets were sold for cash equal to their Gross
Asset Value, all Company liabilities were satisfied to the extent required by
their terms (limited, with respect to any Nonrecourse Liability, to the Gross
Asset Value of the assets securing each such liability), and the remaining
assets were distributed in full to the Members pursuant to Section 4.2 of the
Agreement, all as of the last day of such year.

C-6



--------------------------------------------------------------------------------




C.1.15(b)    Less, the contribution that such Member would be required to make
pursuant to Section 8.2(c) of the Agreement immediately prior to the
hypothetical distribution that is described in Section C.1.15(a).
The Target Capital Account of a Member is the Tentative Capital Account Balance
of that Member, as determined above, reduced by the amount of income that would
be allocated to such Member in the liquidation that is described in
Section C.1.15(a) (which will principally be recapture of Nonrecourse Deductions
and Member Nonrecourse Deductions through the chargeback of Company Minimum Gain
and Member Nonrecourse Debt Minimum Gain).
C.1.16.    “Treasury Regulation” or “Treas. Reg.” means any temporary or final
income tax regulation issued by the United States Treasury Department.
C.2.    Profits. After giving effect to the special allocations set forth in
Section C.4 and Section C.5 hereof, Profits for any Fiscal Year shall be
allocated in the following order and priority:
Profits for any Fiscal Year shall be allocated among the Members so as to
reduce, proportionately, the differences between their respective Target Capital
Accounts and Partially Adjusted Capital Accounts for such Fiscal Year. No
portion of the Profits for any Fiscal Year shall be allocated to a Member whose
Partially Adjusted Capital Account is greater than or equal to its Target
Capital Account for such Fiscal Year.
C.3.    Losses. After giving effect to the special allocations set forth in
Section C.4 and Section C.5 hereof, Losses for any Fiscal Year shall be
allocated as set forth in Section C.3.1 below, subject to the limitation in
Section C.3.2 below:
C.3.1.    Losses for any Fiscal Year shall be allocated among the Members in
proportion to the differences between their respective Partially Adjusted
Capital Accounts and Target Capital Accounts for such Fiscal Year.
C.3.2.    The Losses allocated pursuant to Section C.3.1 hereof shall not exceed
the maximum amount of Losses that can be so allocated without causing any Member
to have an Adjusted Capital Account Deficit at the end of any Fiscal Year. In
the event some but not all of the Members would have Adjusted Capital Account
Deficits as a consequence of an allocation of Losses pursuant to Section C.3.1,
the limitation set forth in this Section C.3.2 shall be applied on a Member by
Member basis so as to allocate the maximum permissible Losses to each Member
under Treas. Reg. §1.704‑1(b)(2)(ii)(d).
C.4.    Special Allocations. The following special allocations shall be made in
the following order and priority:
C.4.1.    Minimum Gain Chargeback. Except as otherwise provided in Treas.
Reg. §1.704‑2(f), notwithstanding any other provision of the Agreement, if there
is a net decrease in Company Minimum Gain during any Fiscal Year, each Member
shall be specially allocated items of Company income and gain for such Fiscal
Year (and, if necessary,

C-7



--------------------------------------------------------------------------------




subsequent Fiscal Years) in an amount equal to such Member’s share of the net
decrease in Company Minimum Gain, determined in accordance with Treas.
Reg. §1.704-2 (g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Treas. Reg. §§1.704-2(f)(6) and 1.704-2(j)(2). This Section C.4.1 is
intended to comply with the minimum gain chargeback requirement in Treas. Reg.
§1.704-2(f) and shall be interpreted consistently therewith.
C.4.2.    Member Nonrecourse Debt Minimum Gain Chargeback. Except as otherwise
provided in Treas. Reg. §1.704-2(i)(4), notwithstanding any other provision of
the Agreement or this Exhibit C, if there is a net decrease in Member
Nonrecourse Debt Minimum Gain attributable to a Member Nonrecourse Debt during
any Fiscal Year, each Member who has a share of the Member Nonrecourse Debt
Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Treas. Reg. §1.704‑2(i)(5), shall be specially allocated items
of Company income and gain for such Fiscal Year (and, if necessary, subsequent
Fiscal Years) in an amount equal to such Member’s share of the net decrease in
Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Treas. Reg. §§1.704‑2(i)(4). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Treas. Reg.
§§1.704-2(i)(4) and 1.704-2(j)(2). This Section C.4.2 is intended to comply with
the partner nonrecourse debt minimum gain chargeback requirement in Treas. Reg.
§1.704-2(i)(4) and shall be interpreted consistently therewith.
C.4.3.    Qualified Income Offset. In the event any Member unexpectedly receives
any adjustments, allocations, or distributions described in Treas.
Reg. §§1.704‑1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be specially
allocated to each such Member in an amount and manner sufficient to eliminate,
to the extent required by the Treasury Regulations, the Adjusted Capital Account
Deficit of such Member as quickly as possible, provided, that an allocation
pursuant to this Section C.4.3 shall be made only if and to the extent that such
Member would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Exhibit C have been tentatively made as if this
Section C.4.3 were not in this Exhibit C. This Section C.4.3 is intended to
comply with the qualified income offset requirement in Treas. Reg.
§1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
C.4.4.    Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of any Fiscal Year which is in excess of the sum of (i) the
amount such Member is obligated to restore pursuant to any provision of the
Agreement or this Exhibit C and (ii) the amount such Member is deemed to be
obligated to restore pursuant to the penultimate sentences of Treas. Reg.
§§1.704-2(g)(1) and 1.704-2(i)(5), each such Member shall be specially allocated
items of Company income and gain in the amount of such excess as quickly as
possible, provided, that an allocation pursuant to this Section C.4.4 shall be
made only if and to the extent that such Member would have a deficit Capital
Account in

C-8



--------------------------------------------------------------------------------




excess of such sum after all other allocations provided for in the Agreement or
this Exhibit C have been made as if Section C.4.3 hereof and this Section C.4.4
were not in this Exhibit C.
C.4.5.    Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year
shall be specially allocated to the Capital Member if the Base Return has not
been met, otherwise in a manner in which distributions are made pursuant to
Section 4.2(a)(ii).
C.4.6.    Member Nonrecourse Deductions. Member Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treas. Reg.
§1.704-2(i)(1); provided, however, that if more than one Member bears the
economic risk of loss for such debt, the Member Nonrecourse Deductions
attributable to such Member Nonrecourse Debt shall be allocated to and among the
Members in the same proportion that they bear the economic risk of loss for such
Member Nonrecourse Debt. This Section C.4.6 is intended to comply with the
provisions of Treas. Reg. §1.704-2(i) and shall be interpreted consistently
therewith.
C.4.7.    Section 754 Adjustment. To the extent that an adjustment to the
adjusted tax basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Treas. Reg. §1.704-1(b)(2)(iv)(m)(2) or
Treas. Reg. §1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining
Capital Accounts as the result of a distribution to a Member in complete
liquidation of its interest in the Company, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such gain or loss shall be specially allocated to the Capital Member
if the Base Return has not been met, otherwise in a manner in which
distributions are made pursuant to Section 4.2(a)(ii), in the event that Treas.
Reg. §1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such
distribution was made in the event that Treas. Reg. §1.704-1(b)(2)(iv)(m)(4)
applies.
C.4.8.    Additional Allocations. The following special allocations shall be
made:
C.4.8(a)    If the Company has Profits for any Fiscal Year (determined before
giving effect to any allocation pursuant to this Section C.4.8(a)), any Member
whose Partially Adjusted Capital Account is greater than its Target Capital
Account for such Fiscal Year shall be specially allocated items of Member
deduction or loss for such Fiscal Year equal to the difference between its
Target Capital Account and its Partially Adjusted Capital Account. In the event
the Company has insufficient items of deduction and loss for such Fiscal Year to
satisfy the previous sentence with respect to all such Members, the available
items of deduction and loss shall be divided among such Members in proportion to
their differences.

C-9



--------------------------------------------------------------------------------




C.4.8(b)    If the Company has a Loss for any Fiscal Year (determined prior to
giving effect to any allocation pursuant to this Section C.4.8(b)), any Member
whose Target Capital Account is greater than its Partially Adjusted Capital
Account for such Fiscal Year shall be specially allocated items of Company
income or gain for such Fiscal Year equal to the difference between its
Partially Adjusted Capital Account and Target Capital Account. In the event the
Company has insufficient items of income or gain for such Fiscal Year to satisfy
the previous sentence with respect to all such Members, the available items of
income or gain shall be divided among such Members in proportion to such
differences.
C.4.8(c)    The availability of items of income, gain, loss or deduction to be
specially allocated pursuant to this Section C.4.8 shall be determined after
giving full effect to all of the preceding provisions of Section C.4.
C.5.    Curative Allocations. The allocations set forth in Section C.3.2,
Section C.4.3 and Section C.4.4 (the “Regulatory Allocations”) are intended to
comply with certain requirements of the Treasury Regulations. It is the intent
of the Members that, to the extent possible, all Regulatory Allocations shall be
offset either with other Regulatory Allocations or with special allocations of
other items of Company income, gain, loss or deduction pursuant to this Section
C.5. Therefore, notwithstanding any other provision of the Agreement (other than
the Regulatory Allocations), the Board of Directors shall make such offsetting
allocations of Company income, gain, loss, or deduction in whatever manner they
determine appropriate so that, after such offsetting allocations are made, each
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Regulatory Allocations
were not part of the Agreement; provided, however, that no such allocation shall
cause a Member to have an Adjusted Capital Account Deficit.
C.6.    Intent of Allocations. The parties intend that the allocation provisions
of this Exhibit C shall produce final Capital Account balances of each of the
Members that will permit liquidating distributions in accordance with Section
4.2(a) of the Agreement to be equal to the Capital Account balance of each
Member immediately before such liquidating distributions. To the extent that the
allocations required in this Exhibit C would fail to produce such final Capital
Account balances, (i) such allocation provisions shall be amended by the Board
of Directors if and to the extent necessary to produce such result and (ii)
items of Company income, gain, loss, or deduction for prior open taxable years
shall be reallocated by the Board of Directors among the Members to the extent
it is not possible to achieve such result with allocations of Company income,
gain, loss, or deduction for the current taxable year and future taxable years.

C-10



--------------------------------------------------------------------------------




C.7.    Other Allocation Rules.
C.7.1.    Profits, Losses or any other items allocable to any period shall be
determined on a daily, monthly or other basis, as determined by the Board of
Directors using any permissible method under Section 706 of the Code and the
Treasury Regulations thereunder.
C.7.2.    The Members are aware of the income tax consequences of the
allocations made in the Agreement and hereby agree to be bound by the provisions
of the Agreement in reporting their shares of Company income and loss for income
tax purposes.
C.7.3.    Solely for purposes of determining a Member’s proportionate share of
the “excess nonrecourse liabilities” of the Company within the meaning of Treas.
Reg. §1.752-3(a)(3), the Members’ interests in Company profits shall be
allocated to the Capital Member if the Base Return has not been met, otherwise
in a manner in which distributions are made pursuant to Section 4.2(a)(ii).
C.7.4.    To the extent permitted by Treas. Reg. §1.704-2(h)(3), the Board of
Directors shall endeavor to treat distributions as having been made from the
proceeds of a Nonrecourse Liability or a Member Nonrecourse Debt only to the
extent that such distributions would cause or increase an Adjusted Capital
Account Deficit for any Member.
C.8.    Tax Allocations; Section 704(c) of the Code.
C.8.1.    In accordance with Section 704(c) of the Code and the Treasury
Regulations thereunder, income, gain, loss, and deduction with respect to any
property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its initial Gross Asset Value (computed in accordance with
subparagraph (a) of the definition of “Gross Asset Value”). For purposes of such
allocations, the Company shall elect the remedial allocation method described in
Treas. Reg. §1.704-3(d).
C.8.2.    In the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraph (b) of the definition of “Gross Asset Value,”
subsequent allocations of income, gain, loss, and deduction with respect to such
asset shall take account of any variation between the adjusted basis of such
asset for federal income tax purposes and its Gross Asset Value in the same
manner as under Section 704(c) of the Code and the Treasury Regulations
thereunder.
C.8.3.    Subject to Section Ca.8.1, any elections or other decisions relating
to such allocations shall be made by the Board of Directors. Allocations
pursuant to this Section C.8 are solely for purposes of federal, state, and
local taxes and shall not affect, or in any way be taken into account in
computing, any Member’s Capital Account or share of Profits, Losses, other
items, or distributions pursuant to any provision of the Agreement.

C-11



--------------------------------------------------------------------------------




C.8.4.    Except as otherwise provided in the Agreement, all items of Company
income, gain, loss, deduction, and any other allocations not otherwise provided
for shall be divided among the Members in the same proportions as the
corresponding item of income, gain, loss and deduction was allocated for Capital
Account purpose. For purposes of determining the nature (as ordinary or capital)
of any Company gain allocated among the Members for Federal income tax purposes
pursuant to the Agreement, the portion of such gain required to be recognized as
ordinary income pursuant to Section 1245 and/or Section 1250 of the Code shall
be deemed to be allocated among the Members in accordance with Treas. Reg.
§§1.1245‑1(e)(2) and 1.1250-1(f). Notwithstanding any other provision herein to
the contrary, in the event that any deductions that have been allocated to the
Members are recaptured, the recaptured amounts will be allocated to the Members
that received the deductions.
C.8.5.    Depletion and Gain or Loss from Dispositions of Depletable Property.
The deduction for depletion with respect to each separate oil and gas property
(as defined in Section 614 of the Code) shall in accordance with Section
613A(c)(7)(D) of the Code, be computed for federal income tax purposes
separately by the Members rather than the Company. The proportionate share of
the adjusted tax basis of each oil and gas property shall be allocated to the
Capital Member if the Base Return has not been met, otherwise in a manner in
which distributions are made pursuant to Section 4.2(a)(ii). For the purposes of
the separate computation of gain or loss by each Member on the sale or
disposition of each separate oil and gas property (as defined in Section 614 of
the Code), the Company’s allocable share of the “amount realized” (as such term
is defined in Section 1001(b) of the Code) from such sale or disposition shall
be allocated for federal income tax purposes (subject to Section C.7.1 of this
Exhibit C) among the Members as follows: (a) first, to the extent such amount
realized constitutes a recovery of the Simulated Basis of the property, to the
Members in the same percentages as the aggregate adjusted tax basis of such
property was allocated to the Members, and (b) second as part of Profits (i.e.
which includes Simulated Gain), allocated pursuant to Section C.2 of this
Exhibit C.
C.9.    Reliance on Advice of Accountants and Attorneys. The Board of Directors
will have no liability to the Members or the Company if the Board of Directors
relies upon the written opinion of tax counsel or accountants retained by the
Company with respect to all matters (including disputes) relating to
computations and determinations required to be made under this Exhibit C or
other related provisions of the Agreement.
C.10.    Issuance of Membership Equity for Services. The Company will follow the
proposed Treasury Regulations that were issued on May 24, 2005 regarding the
issuance of partnership equity for services (including Prop. Treas. Reg.
§§1.83-3, 1.83-6, 1.704-1, 1.706-3, 1.721-1 and 1.761-1), as such regulations
may be subsequently amended, upon the issuance of LINN Incentive Interests or
other equity membership interests (or options) issued for services rendered or
to be rendered to or for the benefit of the Company, until final Treasury
Regulations regarding these matters are issued. In furtherance of the foregoing,
the definition of Capital Accounts and Gross Asset Value, and the allocations of
Profits and Losses of the Company set forth in this Exhibit C, shall be made in
a manner that is consistent with the proposed Treasury Regulations,

C-12



--------------------------------------------------------------------------------




including without limitation, Prop. Treas. Reg. §1.704‑1(b)(4)(xii). If the
provisions of the proposed Treasury Regulations and the proposed Revenue
Procedure described in IRS Notice 2005-43, or provisions similar thereto, are
adopted as final (or temporary) rules (the “New Rules”), the Board of Directors
is authorized to make such amendments to this Exhibit C (including provision for
any safe harbor election authorized by the New Rules) as the Board of Directors
may determine to be necessary or advisable.



C-13



--------------------------------------------------------------------------------




EXHIBIT D
GUIDELINES APPLICABLE TO LINN INCENTIVE UNITS
In connection with the issuance of the LINN Incentive Interest, Quantum and LINN
further agree as follows:
1. Participation and input
The Quantum Directors will have the right to participate as observers in those
portions of meetings of the Compensation Committee of the Board of Directors of
LINN (“Compensation Committee”) in which there are discussions regarding goal
setting, performance evaluation and compensation decisions based on these
guidelines.
2. Annual review within current compensation structure
Following the initial acquisition of target assets, the performance of the
Company (and any successor company) shall be an ongoing factor in compensation
decisions for LINN senior management (officers with a title of Vice President
and above).
The Compensation Committee and Quantum will design assessment criteria related
to the Company’s performance (both quantitative and qualitative) that will be
included in the annual compensation framework for LINN senior management. The
criteria will be agreed prior to the initial acquisition of target assets so
that it can be incorporated into year-end assessments beginning with the year in
which an initial acquisition takes place. In the case of performance measures if
used by the Compensation Committee, such criteria will be given a minimum
weighting of 5% for quantitative performance measures and 5% for qualitative
strategic pathways in the overall compensation framework for LINN senior
management.
3. Supplemental performance bonus plan
By year-end 2015, the Compensation Committee and Quantum will design and
implement a supplemental performance-based bonus plan for LINN employees that
will be in addition to any existing short or long-term incentive plans. The
purpose of this plan will be to provide Quantum alignment of interest with the
individuals directly responsible for creating value for the Company and
therefore aligning Quantum’s interests directly with the interests of LINN
unitholders so that both LINN and LINN employees are directly incentivized to
create value for the Company, which in turn creates value for LINN unitholders
and alignment of interest with Quantum.
This supplemental plan will be directly tied to the tangible value realized by
LINN unitholders through incentive payments received by LINN from the Company.
Specifically, in any year in which the Company intends to make a cash incentive
payment to LINN, a portion of the proceeds, as determined by mutual consent of
the Compensation Committee and Quantum, will be allocated to this supplemental
bonus plan. The Compensation Committee will determine the amount of bonuses

D-1



--------------------------------------------------------------------------------




to be paid and the allocation of such bonuses among LINN employees, and will
take into account total LINN unitholder performance when establishing
supplemental bonus amounts. The Compensation Committee will obtain Quantum’s
consent in connection with such determinations.

D-2

